EXECUTION VERSION




Prepared by and Upon
Recording Return to:


Chapman and Cutler LLP
111 W. Monroe, 17th Floor
Chicago, IL 60603
Attn: Phillip Edison

--------------------------------------------------------------------------------



NOTICE: THIS INSTRUMENT SECURES FUTURE ADVANCES UNDER A REVOLVING LOAN ACCOUNT,
AS DEFINED IN O.C.G.A SECTION 44-14-3, THE PRIORITY OF WHICH DATE TO THE
RECORDING DATE HEREOF. THIS INSTRUMENT PROVIDES FOR VARIABLE RATES OF INTEREST.


LEASE, LEASEHOLD DEED TO SECURE DEBT AND SECURITY AGREEMENT
Dated as of March 1, 2019
between
NORFOLK SOUTHERN RAILWAY COMPANY,
as Lessee
and
BA LEASING BSC, LLC,
as Lessor
____________________________
Norfolk Southern 2019 Lease Financing


The Lessor’s rights (but not its obligations) under this Lease have been
assigned to, and this Lease is encumbered by a lien in favor of Bank of America,
N.A., as Administrative Agent for the Participants. This Lease has been executed
in several counterparts. To the extent, if any, that this Lease, Leasehold Deed
to Secure Debt and Security Agreement constitutes chattel paper (as such term is
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no lien on this Lease, Leasehold Deed to Secure Debt and Security
Agreement may be created through the transfer or possession of any counterpart
other than the original counterpart containing the receipt therefor executed by
the Administrative Agent on or following the signature page hereof.


4283388
4830-0662-7714

--------------------------------------------------------------------------------






THE NAMES OF LESSEE, AS THE DEBTOR, AND LESSOR, AS THE SECURED PARTY, THE
MAILING ADDRESS OF THE SECURED PARTY FROM WHICH INFORMATION CONCERNING THE
SECURITY INTEREST MAY BE OBTAINED, THE MAILING ADDRESS OF THE DEBTOR AND A
STATEMENT INDICATING THE TYPES, OR DESCRIBING THE ITEMS OF COLLATERAL ARE AS
DESCRIBED HEREIN, IN COMPLIANCE WITH THE REQUIREMENTS OF ARTICLE 9,
SECTION 11-9-502 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF GEORGIA.


This counterpart is [not] the original counterpart.







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
SECTION
 
HEADING
PAGE


 
 
 
 
ARTICLE I
 
DEFINITIONS; EFFECTIVENESS
1


 
 
 
 
Section 1.1.
 
Definitions; Interpretation
1


 
 
 
 
ARTICLE II
 
LEASE OF LEASED PROPERTY; LEASE TERM
2


 
 
 
 
Section 2.1.
 
Acceptance and Lease of the Leased Property
2


Section 2.2.
 
Acceptance Procedure
2


Section 2.3.
 
Term
2


Section 2.4.
 
Title
3


Section 2.5.
 
Contract Matters
3


Section 2.6.
 
Ground Lease; Ground Sublease; Authority Lease
3


 
 
 
 
ARTICLE III
 
PAYMENT OF RENT
4


 
 
 
 
Section 3.1.
 
Rent
4


Section 3.2.
 
Payment of Basic Rent
4


Section 3.3.
 
Supplemental Rent
4


Section 3.4.
 
Method of Payment
5


 
 
 
 
ARTICLE IV
 
QUIET ENJOYMENT; RIGHT TO INSPECT
5


 
 
 
 
Section 4.1.
 
Non‑Interference
5


Section 4.2.
 
Inspection and Reports
6


 
 
 
 
ARTICLE V
 
NET LEASE, ETC.
6


 
 
 
 
Section 5.1.
 
Net Lease
6


Section 5.2.
 
No Termination or Abatement
7


 
 
 
 
ARTICLE VI
 
ASSIGNMENTS; SUBLEASES AND DELEGATIONS
8


 
 
 
 
ARTICLE VII
 
LESSEE ACKNOWLEDGMENTS
8


 
 
 
 
Section 7.1.
 
Condition of the Leased Property
8


Section 7.2.
 
Risk of Loss
9


Section 7.3.
 
Certain Duties and Responsibilities of Lessor
9


 
 
 
 



-i-

--------------------------------------------------------------------------------




ARTICLE VIII
 
POSSESSION AND USE OF THE PROPERTY, ETC.
10


 
 
 
 
Section 8.1.
 
Possession and Use of the Leased Property
10


Section 8.2.
 
Compliance with Requirements of Law and Insurance Requirements
10


Section 8.3.
 
Bond Documents
11


 
 
 
 
ARTICLE IX
 
MAINTENANCE AND REPAIR; REPORTS
11


 
 
 
 
Section 9.1.
 
Maintenance and Repair
11


Section 9.2.
 
Maintenance and Repair Reports
12


Section 9.3.
 
Lessor Not Obligated to Maintain or Repair
12


 
 
 
 
ARTICLE X
 
MODIFICATIONS, ETC.
12


 
 
 
 
Section 10.1.
 
Improvements and Modifications
12


Section 10.2.
 
Title to Modifications
14


 
 
 
 
ARTICLE XI
 
COVENANTS WITH RESPECT TO LIENS AND EASEMENTS
15


 
 
 
 
Section 11.1.
 
Covenants with Respect to Liens
15


Section 11.2.
 
Lessee’s Grants and Releases of Easements; Lessor’s Waivers
15


 
 
 
 
ARTICLE XII
 
PERMITTED CONTESTS
16


 
 
 
 
Section 12.1.
 
Permitted Contests in Respect of Applicable Laws
16


 
 
 
 
ARTICLE XIII
 
INSURANCE
17


 
 
 
 
Section 13.1.
 
Required Coverages
17


Section 13.2.
 
Insurance Coverage
18


Section 13.3.
 
Delivery of Insurance Certificates
19


Section 13.4.
 
Insurance by Lessor, the Administrative Agent or any Participant
19


 
 
 
 
ARTICLE XIV
 
CASUALTY AND CONDEMNATION
19


 
 
 
 
Section 14.1.
 
Casualty and Condemnation
19


Section 14.2.
 
Environmental Matters
20


Section 14.3.
 
Notice of Environmental Matters
21


 
 
 
 
ARTICLE XV
 
TERMINATION OF LEASE
21


 
 
 
 
Section 15.1.
 
Termination upon Certain Events
21


Section 15.2.
 
Termination Procedures
22





-ii-

--------------------------------------------------------------------------------




 
 
 
 
ARTICLE XVI
 
EVENTS OF DEFAULT
22


 
 
 
 
Section 16.1.
 
Events of Default
22


Section 16.2.
 
Remedies
25


Section 16.3.
 
Waiver of Certain Rights
28


Section 16.4.
 
Grant of Security Interest
28


Section 16.5.
 
Deed to Secure Debt Remedies
29


 
 
 
 
ARTICLE XVII
 
LESSOR’S RIGHT TO CURE
29


 
 
 
 
Section 17.1.
 
Lessor’s Right to Cure Lessee’s Defaults
29


 
 
 
 
ARTICLE XVIII
 
PURCHASE PROVISIONS
29


 
 
 
 
Section 18.1.
 
Early and End of Term Purchase Options
29


 
 
 
 
ARTICLE XIX
 
END OF TERM OPTIONS
30


 
 
 
 
Section 19.1.
 
End of Term Options
30


Section 19.2.
 
Election of Options
31


Section 19.3.
 
Renewal Options
32


 
 
 
 
ARTICLE XX
 
SALE OPTION
32


 
 
 
 
Section 20.1.
 
Sale Option Procedures
32


Section 20.2.
 
Certain Obligations Continue
35


Section 20.3.
 
Failure to Sell Leased Property
35


 
 
 
 
ARTICLE XXI
 
PROCEDURES RELATING TO PURCHASE OR SALE OPTION
37


 
 
 
 
Section 21.1.
 
Provisions Relating to Conveyance of the Leased Property Upon Purchase by
Lessee, Sales or Certain Other Events
37


 
 
 
 
ARTICLE XXII
 
ACCEPTANCE OF SURRENDER
38


 
 
 
 
Section 22.1.
 
Acceptance of Surrender
38


 
 
 
 
ARTICLE XXIII
 
NO MERGER OF TITLE
39


 
 
 
 
Section 23.1.
 
No Merger of Title
39


 
 
 
 



-iii-

--------------------------------------------------------------------------------




ARTICLE XXIV
 
INTENT OF THE PARTIES
39


 
 
 
 
Section 24.1.
 
Nature of Transaction
39


Section 24.2.
 
Lessee Grant of Liens and Security Interests
41


Section 24.3.
 
State Specific Provisions
45


 
 
 
 
ARTICLE XXV
 
MISCELLANEOUS
 
 
 
 
 
Section 25.1.
 
Survival; Severability; Etc
46


Section 25.2.
 
Amendments and Modifications
46


Section 25.3.
 
No Waiver
46


Section 25.4.
 
Notices
46


Section 25.5.
 
Successors and Assigns
46


Section 25.6.
 
Headings and Table of Contents
46


Section 25.7.
 
Counterparts
47


Section 25.8.
 
Governing Law
47


Section 25.9.
 
Original Lease
47


Section 25.10.
 
Limitations on Recourse
47


Section 25.11.
 
Transfer of Leased Property
48


Section 25.12.
 
Memorandum of Lease; Leasehold Deed to Secure Debt
48


Section 25.13.
 
Further Assurances
48


Section 25.14.
 
Acknowledgment
48


Section 25.15.
 
Estate of Years
49


 
 
 
 
EXHIBITS
 
 
 
 
EXHIBIT A
—
Description of Leased Property
 
EXHIBIT B
—
Form of Memorandum of Lease
 
EXHIBIT C
—
Form of Leasehold Deed to Secure Debt
 





-iv-

--------------------------------------------------------------------------------






LEASE, LEASEHOLD DEED TO SECURE DEBT AND SECURITY AGREEMENT
THIS DOCUMENT SECURES FUTURE ADVANCES


This Lease, Leasehold Deed to Secure Debt and Security Agreement dated as of
March 1, 2019 (as amended, supplemented, or otherwise modified from time to
time, this “Lease” or “Deed to Secure Debt”), between BA LEASING BSC, LLC, a
Delaware limited liability company, having its principal office at 3400
Pawtucket Ave, Mailcode: RI1-530-01-19, Riverside, RI 02915-5298, as Lessor
(“Lessor”) and NORFOLK SOUTHERN RAILWAY COMPANY, a Virginia corporation, having
its principal office at c/o Norfolk Southern Corporation, Three Commercial
Place, Norfolk, Virginia 23510, Attention: Vice President Finance, as Lessee
(“Lessee”).
W I T N E S S E T H:


A.    The parties are entering into the Operative Documents pursuant to which
the Participants agree to provide financing for the Leased Property.


B.    During the Commitment Period, Lessor, solely using the Lessor Amount and
the Rent Assignment Contribution Amount from the Rent Assignees, will reimburse
Lessee for, or pay directly to the Persons entitled thereto, the Project Costs.
Pursuant to the Construction Agency Agreement being entered into between Lessor
and Lessee, as Construction Agent, Construction Agent will supervise the
purchase, installation, assembly and construction of the Facility pursuant to
the Project Agreements.


C.    Pursuant to this Lease, Lessor will lease the Leased Property, inclusive
of Lessor’s leasehold interest in the Site, to Lessee and Lessee will lease the
Leased Property from Lessor.


D.    This Deed to Secure Debt is given to Lessor to secure obligations from
Lessee under the Operative Documents in the amount of Five Hundred Fifty Million
Dollars ($550,000,000.00) plus interest and all other amounts owing under the
Operative Documents.


E.    Norfolk Southern Corporation, a Virginia corporation (the “Guarantor”) is
absolutely and unconditionally guaranteeing all of Lessee’s obligations under
this Lease and the other Operative Documents pursuant to that certain Guaranty
dated as of even date herewith.


NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; EFFECTIVENESS







--------------------------------------------------------------------------------




Section 1.1.    Definitions; Interpretation. For all purposes hereof, the
capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in Appendix 1 to that certain Participation Agreement dated as
of even date herewith, among Lessee, Lessor, BANK OF AMERICA, N.A., not in its
individual capacity except and as expressly stated therein, but solely as
Administrative Agent (the “Administrative Agent”) and the Persons listed on
Schedule II thereto, as Rent Assignees (as amended, supplemented or otherwise
modified from time to time pursuant thereto, the “Participation Agreement”); and
the rules of interpretation set forth in Appendix 1 to the Participation
Agreement shall apply to this Lease. All obligations imposed on the “Lessee” in
this Lease shall be full recourse liabilities of Lessee.


ARTICLE II
LEASE OF LEASED PROPERTY; LEASE TERM


Section 2.1.    Acceptance and Lease of the Leased Property. (a) Lessor,
pursuant to the terms of the Operative Documents and subject to the satisfaction
or waiver of the conditions set forth in Article VI of the Participation
Agreement, hereby covenants and agrees to (i) enter into the NSR Ground Lease,
the COG Ground Lease Assignment, the Ground Sublease and the Authority Lease for
the Site and (ii) provide funds, to the extent it has received Advances funded
by the Participants, to Construction Agent for the performance of the Site
Obligations.


(b)    Lessor hereby leases all of Lessor’s interest in the Leased Property to
Lessee hereunder, and Lessee hereby leases pursuant to the terms hereof the
Leased Property from Lessor for the Term.


Section 2.2.    Acceptance Procedure. Lessor hereby authorizes Lessee, as the
authorized representative of Lessor, to accept delivery of the Leased Property,
including without limitation the Facility to be constructed on the Site, upon
the Base Term Commencement Date. Lessee hereby agrees that, subject to
Section 2.3(b), delivery of the Site and payment from Advances for any portion
of the Leased Property shall, without further act, constitute the irrevocable
acceptance by Lessee of all such Facility for all purposes of this Lease and the
other Operative Documents on the terms set forth herein and therein and shall
constitute Lessee’s agreement to lease the Leased Property pursuant to the terms
hereof during the Term. Notwithstanding anything herein to the contrary, the
acceptance of the Leased Property for purposes of this Lease shall not
constitute and shall not be deemed to be acceptance thereof under any Project
Agreement.


Section 2.3.    Term. (a) Unless earlier terminated, the term of this Lease
shall consist of (i) a base term (the “Base Term”) commencing on and including
the Base Term Commencement Date and ending on but not including the fifth (5th)
anniversary of the Base Term Commencement Date, and, (ii) if exercised and
approved pursuant to each of the terms and conditions of Section 4.7 of the
Participation Agreement and exercised pursuant to the terms of this Lease,
including Article XIX hereof, the Lease Renewal Term (the Base Term and the
Lease Renewal Term, if any, being collectively referred to as, the “Term”).


(b)    Prior to the Base Term Commencement Date, the Leased Property shall be
subject to the provisions of this Lease as the Leased Property is acquired,
constructed or equipped, as the case


‑2‑

--------------------------------------------------------------------------------




may be, but only to the extent permitted by and subject to the limitations set
forth in Section 2.6(a)(viii) of the Construction Agency Agreement.


Section 2.4.    Title. The Leased Property is leased to Lessee without any
representation or warranty, express or implied, by Lessor and subject to the
rights of parties in possession, the existing state of title with respect
thereto (including, without limitation, all Liens other than Lessor Liens) and
all Applicable Laws and any violations thereof. Lessee shall in no event have
any recourse against Lessor for any defect in or exception to title to the
Leased Property other than resulting from Lessor Liens or a breach by Lessor of
its obligations under Article XXI.


Section 2.5.    Contract Matters. Lessor hereby transfers to Lessee and assigns
without warranty of any kind, during the Term, effective upon the Base Term
Commencement Date and so long as no Event of Default exists and is continuing,
any warranties made by any Contractor or any other Person under the Project
Agreements with respect to the Facility but, in the event of a Force Majeure
Event occurred during the Construction Period and any Default or Event of
Default exists and is continuing as of the Base Term Commencement Date, Lessor’s
assignment shall exclude Liquidated Damages (and such Liquidated Damages shall
be retained by Lessor to reimburse Lessor for any Force Majeure Loss and, at
Lessor’s discretion, retained by Lessor during the pendency of any Default
hereunder as additional security and delivered to Lessee upon the cure of such
Default or if such Default is not cured, then applied in accordance with Section
5.3 of the Participation Agreement after any expiration of the Lease). If
necessary, Lessor will join in any proceedings to enforce any such warranties or
permit them or any part thereof to be brought in its name if and so long as
(i) no Event of Default exists and is continuing, (ii) Lessee has not elected
the Sale Option and (iii) Lessee agrees in writing to pay, and pays, all related
expenses and agrees in writing to indemnify Lessor, the Administrative Agent and
the Participants, in form and substance reasonably satisfactory to each of the
respective Indemnitees, in respect of any Claims relating to or arising out of
such action. Lessee hereby acknowledges, and agrees to comply with and be bound
by, the limitations of liability of and protection of each Contractor and each
other Person against liability as and to the extent provided in each Project
Agreement.


Section 2.6.    Ground Lease; Ground Sublease; Authority Lease. (a) This Lease
is and shall at all times be subject to all of the terms, covenants and
conditions of the Authority Lease and shall in all respects be limited to the
estate granted to Lessor by the Authority pursuant to the Authority Lease.
Lessee assumes and agrees to be bound by the terms of and to perform all of the
obligations and duties of Lessor under the Authority Lease except for Lessor’s
obligations to fund “Advances” on the Bonds pursuant to the Bond Purchase
Agreement. Lessee shall not commit or permit to be committed any act or omission
which shall violate any terms, covenants or conditions of the Authority Lease.
Lessor shall not commit any act which shall violate the terms, covenants or
conditions of the Authority Lease. Lessee and Lessor agree that they shall
promptly forward to each other any and all notices or other communications
received from the Authority under the Authority Lease.


(b)    The Authority Lease is and shall at all times be subject to all of the
terms, covenants and conditions of the Ground Sublease and shall in all respects
be limited to the estate granted to Authority by Ground Sublessor pursuant to
the Ground Sublease. Lessee assumes and


‑3‑

--------------------------------------------------------------------------------




agrees to be bound by the terms of and to perform all of the obligations and
duties of Lessor under the Ground Sublease. Lessee shall not commit or permit to
be committed any act or omission which shall violate any terms, covenants or
conditions of the Ground Sublease. Lessor shall not commit any act which shall
violate the terms, covenants or conditions of the Ground Sublease. Lessee and
Lessor agree that they shall promptly forward to each other any and all notices
or other communications received from the Authority under the Ground Sublease.


(c)    The Ground Sublease is and shall at all times be subject to all of the
terms, covenants and conditions of the Ground Lease and shall in all respects be
limited to the estate granted to Ground Lessee by Ground Lessor pursuant to the
Ground Lease. Lessee assumes and agrees to be bound by the terms of and to
perform all of the obligations and duties of Lessor under the Ground Lease.
Lessee shall not commit or permit to be committed any act or omission which
shall violate any terms, covenants or conditions of the Ground Lease. Lessee
agrees that it shall promptly forward to Lessor any and all notices or other
communications received by Lessee from the Ground Lessor under the Ground Lease


(d)    Where any approval or consent shall be required of Lessor pursuant to the
provisions of this Lease or any other Operative Document, Lessor may, without
limitation, condition its approval or consent upon the obtaining of approval or
consent of the Authority and/or the Ground Lessor, as applicable, at Lessee’s
sole cost and expense, where such consent or approval is, or may in the
reasonable opinion of Lessor be, required under the Authority Lease, Ground
Sublease or Ground Lease. To the extent the terms of the Authority Lease, Ground
Sublease or Ground Lease are more restrictive than the terms hereof, such terms
shall be incorporated herein as applicable.


ARTICLE III
PAYMENT OF RENT


Section 3.1.    Rent. (a) During the Term, Lessee shall pay Basic Rent (i) on
each Payment Date, (ii) on the date required under Section 20.1(j) in connection
with Lessee’s exercise of the Sale Option and (iii) on any date on which this
Lease shall terminate or expire with respect to the Leased Property.


(b)    Lessee’s inability or failure to take possession of all or any portion of
the Leased Property when accepted or deemed accepted hereunder, whether or not
attributable to any act or omission of Lessee or any act or omission of Lessor,
shall not delay or otherwise affect Lessee’s obligation to pay Rent in
accordance with the terms of this Lease.


Section 3.2.    Payment of Basic Rent. Basic Rent shall be paid absolutely net
to Lessor, so that this Lease shall yield to Lessor the full amount thereof,
without setoff, deduction or reduction; provided, however, that this requirement
shall not require or be construed to require any gross-up or any payment on an
After Tax Basis.


Section 3.3.    Supplemental Rent. Lessee shall pay to Lessor or the Person
entitled thereto any and all Supplemental Rent promptly as the same shall become
due and payable, and if Lessee fails to pay any Supplemental Rent, Lessor shall
have all rights, powers and remedies provided for


‑4‑

--------------------------------------------------------------------------------




herein or by law or equity or otherwise in the case of nonpayment of Basic Rent.
Lessee hereby reaffirms that its obligation to pay Supplemental Rent shall
include the payment of any and all Contingent Rent. Lessee shall pay to Lessor,
as Supplemental Rent, among other things, on demand, to the extent permitted by
Applicable Laws, interest at the applicable Overdue Rate (i) on any installment
of Basic Rent not paid when due for the period for which the same shall be
overdue and (ii) on any payment of Supplemental Rent payable to Lessor or any
Indemnitee not paid when due or demanded by Lessor (with respect to Supplemental
Rent required to be paid by Lessee and becoming due upon receipt of demand from
Lessor) or any Indemnitee for the period from the due date or the date of any
such demand, as the case may be, until the same shall be paid. The expiration or
other termination of Lessee’s obligations to pay Basic Rent hereunder shall not
limit or modify the obligations of Lessee with respect to Supplemental Rent.
Unless expressly provided otherwise in this Lease, in the event of any failure
on the part of Lessee to pay and discharge any Supplemental Rent as and when
due, Lessee shall also promptly pay and discharge any fine, penalty, interest or
cost which may be assessed or added under any agreement with a third party for
nonpayment or late payment of such Supplemental Rent, all of which shall also
constitute Supplemental Rent.


Section 3.4.    Method of Payment. Each payment of Rent shall be made by Lessee
to the Administrative Agent prior to 12:00 noon, New York City time to the
account at the Administrative Agent designated on Schedule III to the
Participation Agreement in funds consisting of lawful currency of the United
States of America which shall be immediately available on the scheduled date
when such payment shall be due, unless such scheduled date shall not be a
Business Day, in which case such payment shall be made on the next succeeding
Business Day unless the result of such extension would be to carry into another
calendar month, in which case such payment shall be made on the immediately
preceding Business Day. Payments received after 12:00 noon, New York City time
on the date due shall for the purpose of Section 16.1 hereof be deemed received
on such day; provided, however, that for the purposes of the third sentence of
Section 3.3 hereof, such payments shall be deemed received on the next
succeeding Business Day and subject to interest at the Overdue Rate as provided
in such Section 3.3.
ARTICLE IV
QUIET ENJOYMENT; RIGHT TO INSPECT


Section 4.1.    Non‑Interference. Subject to Section 2.4 and Section 4.2 herein
and subject to Lessor’s cure rights, as provided for in Section 17.1, Lessor
covenants that it will not interfere in Lessee’s use or possession of the Leased
Property during the Term, so long as no Event of Default has occurred and is
continuing, it being agreed that Lessee’s remedies for breach of the foregoing
covenant shall be limited to a claim for damages or the commencement of
proceedings to enjoin such breach or seek specific performance of the covenant,
as applicable. Such right is independent of and shall not affect Lessee’s
obligations hereunder and under the other Operative Documents or Lessor’s rights
otherwise to initiate legal action to enforce the obligations of Lessee under
this Lease. The foregoing covenant shall not require Lessor to take any action
contrary to, or which would permit Lessee to use the Leased Property for a use
not permitted under the provisions of this Lease.




‑5‑

--------------------------------------------------------------------------------




Section 4.2.    Inspection and Reports. (a) Upon three (3) Business Days prior
notice (or one (1) Business Day prior notice during the existence of a Default
or Event of Default) to Lessee, Lessor, any Participant or their respective
authorized representatives (the “Inspecting Parties”) at any time may inspect
(i) the Leased Property and (ii) the books and records of Lessee relating to the
Leased Property and make copies and abstracts therefrom and may discuss the
affairs, finances and accounts with respect to the Leased Property with Lessee’s
officers, Lessee’s independent public accountants (and, by this provision,
Lessee authorizes and directs its independent public accountants to discuss such
matters with the Inspecting Parties). Absent an Event of Default, such
inspections shall be limited to once per year. All such inspections shall (w) be
during Lessee’s normal business hours, (x) be subject to Lessee’s customary
safety and security provisions, (y) be at the expense and risk of the Inspecting
Parties, except that if an Event of Default has occurred and is continuing,
Lessee shall reimburse the Inspecting Parties for the reasonable costs of such
inspections and (z) such inspection shall be at Lessee’s risk. No inspection
shall unreasonably interfere with Lessee’s operations. None of the Inspecting
Parties shall have any duty to make any such inspection or inquiry. None of the
Inspecting Parties shall incur any liability or obligation by reason of making
any such inspection or inquiry unless and to the extent such Inspecting Party
causes damage to the Leased Property or any property of Lessee or any other
Person during the course of such inspection.


(b)    To the extent permissible under Applicable Laws, during the Term, Lessee
shall prepare and file, or cause to be prepared and filed, in timely fashion,
or, where Lessor shall be required to file, Lessee shall prepare, or cause to be
prepared, and make available to Lessor within a reasonable time prior to the
date for filing and Lessor shall file, any reports with respect to the condition
or operation of the Leased Property that shall be required to be filed with any
Governmental Authority.


ARTICLE V
NET LEASE, ETC.


Section 5.1.    Net Lease. This Lease shall constitute a net lease and Lessee’s
obligations hereunder to pay Rent shall be absolute and unconditional under any
and all circumstances. Any present or future law to the contrary
notwithstanding, this Lease shall not terminate, nor shall Lessee be entitled to
any abatement, suspension, deferment, reduction, setoff, counterclaim, or
defense with respect to the Rent, nor shall the obligations of Lessee hereunder
be affected (except as expressly herein permitted and by performance of the
obligations in connection herewith) by reason of: (i) any defect in the
condition, merchantability, design, construction, quality or fitness for use of
the Leased Property or any part thereof, or the failure of the Leased Property
or any part thereof to comply with all Applicable Laws, including any inability
to use the Leased Property or any part thereof by reason of such non‑compliance;
(ii) any damage to, removal, abandonment, salvage, loss, contamination of,
Release from, or other environmental condition with respect to, scrapping or
destruction of or any requisition or taking of the Leased Property or any part
thereof; (iii) any restriction, prevention or curtailment of or interference
with any use of the Leased Property or any part thereof; (iv) any defect in
title to or rights to the Leased Property or any part thereof or any Lien on
such title or rights or on the Leased Property or any part thereof (provided,
that the foregoing shall not relieve any Person from its responsibility to
remove Lessor Liens attributable to it); (v) any


‑6‑

--------------------------------------------------------------------------------




change, waiver, extension, indulgence or other action or omission or breach in
respect of any obligation or liability of or by Lessor, the Administrative Agent
or any Participant; (vi) to the fullest extent permitted by Applicable Laws, any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Guarantor, Lessee, Lessor, the
Administrative Agent, any Participant or any other Person, or any action taken
with respect to this Lease by any trustee or receiver of Guarantor, Lessee,
Lessor, the Administrative Agent, any Participant or any other Person, or by any
court, in any such proceeding; (vii) any claim that Lessee has or might have
against any Person, including without limitation any Participant, vendor,
manufacturer, contractor of or for the Leased Property or any part thereof,
including the General Contractor; (viii) any failure on the part of Lessor, the
Administrative Agent or any Participant to perform or comply with any of the
terms of this Lease or any other Operative Document or of any other agreement;
(ix) any invalidity or unenforceability or illegality or disaffirmance of this
Lease against or by Lessee or any provision hereof or any of the other Operative
Documents or any provision of any thereof; (x) the impossibility or illegality
of performance by Lessee, Lessor or both; (xi) any action by any court,
administrative agency or other Governmental Authority; (xii) any restriction,
prevention or curtailment of or interference with the Construction or use of the
Leased Property or any part thereof; (xiii) the failure of Guarantor, Lessee or
any of their respective Affiliates to achieve any accounting or tax benefits; or
(xiv) any other cause or circumstances whether similar or dissimilar to the
foregoing and whether or not Lessee shall have notice or knowledge of any of the
foregoing. Lessee’s agreement in the preceding sentence shall not affect any
claim, action or right Lessee may have against any Person. The parties intend
that the obligations of Lessee hereunder shall be covenants and agreements that
are separate and independent from any obligations of Lessor hereunder or under
any other Operative Documents and the obligations of Lessee shall continue
unaffected unless such obligations shall have been modified or terminated in
accordance with an express provision of this Lease.


Section 5.2.    No Termination or Abatement. Lessee shall remain obligated under
this Lease in accordance with its terms and the terms of the other Operative
Documents and shall not take any action to terminate, rescind or avoid this
Lease (except as provided herein) to the fullest extent permitted by Applicable
Laws, notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting Lessor, the
Administrative Agent or any Participant, or any action with respect to this
Lease which may be taken by any trustee, receiver or liquidator of Lessor, the
Administrative Agent or any Participant or by any court with respect to Lessor,
the Administrative Agent or any Participant. Lessee hereby waives all right to
terminate or surrender this Lease (except as provided herein or under the terms
of the other Operative Documents) or to avail itself of any abatement,
suspension, deferment, reduction, setoff, counterclaim or defense with respect
to any Rent. Lessee shall remain obligated under this Lease in accordance with
its terms and the terms of the other Operative Documents and Lessee hereby
waives any and all rights now or hereafter conferred by statute or otherwise to
modify or to avoid strict compliance with its obligations under this Lease.
Notwithstanding any such statute or otherwise, Lessee shall be bound by all of
the terms and conditions contained in this Lease.


ARTICLE VI
ASSIGNMENTS; SUBLEASES AND DELEGATIONS




‑7‑

--------------------------------------------------------------------------------




Except for assignments and subleases permitted by this Article VI, Lessee may
not sublease, assign, mortgage, pledge or otherwise transfer to any Person at
any time, in whole or in part, any of its right, title or interest in, to or
under this Lease, any other Operative Document or any portion of the Leased
Property (except a purchase or sale of the Leased Property as permitted in
Articles XVIII and XIX herein), in any case without the prior written consent of
Lessor and the Participants and any such sublease, assignment, mortgage, pledge
or transfer shall be void. Notwithstanding the foregoing, the consent of Lessor
and the Participants shall not be required for (a) any subleases to Affiliates
of Guarantor, (b) subleases of street level retail space in the Facility entered
into in the ordinary course of business on market terms (collectively,
“Permitted Retail Leases”) or (c) subleases relating to third parties providing
ancillary services primarily to Lessee’s employees, contractors, agents, guests
and invitees (collectively, “Permitted Ancillary Leases”), and following the
Base Term Commencement Date, Lessee may, so long as no Event of Default exists
and is continuing, enter into subleases with any Person; provided (i) such
Person shall not then be engaged in any proceedings for relief under any
bankruptcy or insolvency law or laws relating to the relief of debtors; (ii) any
portion of the Leased Property subleased pursuant to this Article VI must be
used and operated in place at the Site, subject to the terms and conditions of
this Lease; (iii) the Guaranty shall remain in full force and effect; (iv) such
sublease shall not discharge or diminish any of Lessee’s obligations to Lessor
hereunder or to any other Person under any other Operative Document, it being
understood that Lessee shall remain directly and primarily liable under the
Lease with respect to all of the Leased Property; (v) except for Permitted
Retail Leases, such sublease shall not extend beyond the last day of the Term;
(vi) such sublease shall be made and shall expressly provide that it is subject
and subordinate to the Ground Lease, the Ground Sublease, the Authority Lease,
this Lease and the rights of Lessor hereunder; provided however that Lessor
agrees to provide sublessees under Permitted Retail Leases with a customary
non-disturbance agreement in form and substance reasonably acceptable to Lessor
to allow such sublessees to continue to occupy their subleased space in
accordance with the terms of their Permitted Retail Leases notwithstanding a
termination of this Lease or foreclosure of this Deed to Secure Debt; (vii)
except with respect to Permitted Retail Leases, such sublease shall expressly
provide for the surrender of the Leased Property subleased by the applicable
sublessee at the election of Lessor after an Event of Default and termination of
this Lease; and (viii) such Person shall be (A) except as provided in (B), an
Affiliate of Guarantor or (B) a sublessee under a Permitted Retail Lease or
Permitted Ancillary Lease.


Lessee shall give Lessor prompt written notice of any sublease permitted under
this Article VI, and Lessee shall, within fifteen (15) days after execution of
any sublease, deliver to the Administrative Agent a fully executed copy of such
sublease.


ARTICLE VII
LESSEE ACKNOWLEDGMENTS


SECTION 7.1.    CONDITION OF THE LEASED PROPERTY. LESSEE ACKNOWLEDGES AND AGREES
THAT ALTHOUGH LESSOR WILL OWN AND HOLD RECORD TITLE TO THE LEASED PROPERTY,
LESSEE, ACTING AS CONSTRUCTION AGENT, IS SOLELY RESPONSIBLE UNDER THE TERMS OF
THE CONSTRUCTION AGENCY AGREEMENT (I) FOR THE DESIGN, DEVELOPMENT, BUDGETING AND
CONSTRUCTION OF THE


‑8‑

--------------------------------------------------------------------------------




FACILITY, AND (II) FOR ANY ALTERATIONS OR MODIFICATIONS AND ALL ACTIVITIES
CONDUCTED IN CONNECTION THEREWITH. LESSEE FURTHER ACKNOWLEDGES AND AGREES THAT
IT IS LEASING THE LEASED PROPERTY “AS IS” WITHOUT REPRESENTATION, WARRANTY OR
COVENANT (EXPRESS OR IMPLIED) BY LESSOR, THE ADMINISTRATIVE AGENT OR THE
PARTICIPANTS AND IN EACH CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE
(EXCLUDING LESSOR LIENS), (B) THE RIGHTS OF ANY PARTIES IN POSSESSION THEREOF,
(C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR A PHYSICAL INSPECTION MIGHT
SHOW, (D) VIOLATIONS OF REQUIREMENTS OF APPLICABLE LAW WITH RESPECT TO THE
LEASED PROPERTY, LESSEE OR ITS OPERATIONS ON OR WITH RESPECT TO THE LEASED
PROPERTY WHICH MAY EXIST ON THE DATE HEREOF OR HEREAFTER AND (E) THE RIGHTS OF
THE PARTIES UNDER THE GROUND LEASE, GROUND SUBLEASE AND AUTHORITY LEASE. NONE OF
LESSOR, THE ADMINISTRATIVE AGENT AND THE PARTICIPANTS HAS MADE OR SHALL BE
DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR IMPLIED
EXCEPT AS EXPRESSLY PROVIDED IN THE OPERATIVE DOCUMENTS) OR SHALL BE DEEMED TO
HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE (OTHER THAN FOR LESSOR LIENS),
VALUE, HABITABILITY, USE, CONDITION (INCLUDING ENVIRONMENTAL CONDITION), DESIGN,
OPERATION, OR FITNESS FOR USE OF THE LEASED PROPERTY (OR ANY PART THEREOF), OR
ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE LEASED PROPERTY (OR ANY PART THEREOF) AND NONE OF LESSOR,
THE ADMINISTRATIVE AGENT OR ANY OF THE PARTICIPANTS SHALL BE LIABLE FOR ANY
LATENT, HIDDEN, OR PATENT DEFECT THEREIN (OTHER THAN FOR LESSOR LIENS) OR THE
FAILURE OF THE LEASED PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY
APPLICABLE LAWS. All risks incident to the matters discussed in the preceding
sentence, as between Lessor, the Administrative Agent and the Participants, on
the one hand, and Lessee, on the other, are to be borne by Lessee. The
provisions of this Section 7.1 have been negotiated, and, except to the extent
otherwise expressly stated, the foregoing provisions are intended to be a
complete exclusion and negation of any representations or warranties by any of
Lessor, the Administrative Agent or the Participants, express or implied, with
respect to the Leased Property (or any interest therein), that may arise
pursuant to any law now or hereafter in effect or otherwise. Lessee hereby
agrees that neither Lessor nor the Administrative Agent shall be obligated to
perform any covenant or agreement set forth herein or in the other Operative
Documents or permit the exercise by Lessee of any right set forth herein or in
the other Operative Documents if such agreement or covenant or the exercise of
such right is prohibited by or conflicts with the terms of the Authority Lease.


Section 7.2.    Risk of Loss. During the Term, as between Lessee and Lessor, the
risk of loss of or decrease in the enjoyment and beneficial use of the Leased
Property as a result of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars, Significant Condemnation or otherwise is
assumed by Lessee, and except as otherwise provided in Section XIV herein with
respect to the distribution of insurance or condemnation proceeds, Lessor shall
in no event be answerable or accountable therefor.




‑9‑

--------------------------------------------------------------------------------




Section 7.3.Certain Duties and Responsibilities of Lessor. Lessor undertakes to
perform such duties and only such duties as are specifically set forth herein
and in the other Operative Documents, and no implied covenants or obligations
shall be read into this Lease against Lessor, and Lessor agrees that it shall
not, nor shall it have a duty to, manage, control, use, sell, maintain, insure,
register, lease, operate, modify, dispose of, alter, improve, investigate,
remediate or otherwise deal with the Leased Property or any other part of the
Collateral or its interest in the Operative Documents in any manner whatsoever,
except as required by the terms of the Operative Documents and as otherwise
provided herein. Lessee hereby agrees that neither Lessor nor the Administrative
Agent nor any Rent Assignee shall be obligated to perform any covenant or
agreement set forth herein or in the other Operative Documents or permit the
exercise by Lessee of any right set forth herein or in the other Operative
Documents if such agreement or covenant or the exercise of such right is
prohibited by or conflicts with the terms of the Ground Lease, Ground Sublease
or Authority Lease.


ARTICLE VIII
POSSESSION AND USE OF THE PROPERTY, ETC.


Section 8.1.    Possession and Use of the Leased Property. Lessee agrees that
the Leased Property will be used (i) as a corporate office building (with street
level retail and parking) suitable for Lessee’s transportation business
operation and (ii) in a manner consistent with this Lease and the other
Operative Documents and applying standards of use no lower than the standards
applied by Lessee for other substantially similar properties owned or leased by
Lessee. At all times during the Term, the Leased Property shall remain in the
possession and control of Lessee or its permitted assignees or sublessees.
Lessee warrants that the Leased Property will at all times be used and operated
under and in compliance in all material respects with (1) the terms of any
contracts or agreements applicable to the use or operation of the Leased
Property or any portion thereof to which Lessee is a party or by which Lessee is
bound, or to the extent contemplated by the Operative Documents or, as a result
of any action or omission of Lessee, to which Lessor is a party or by which
Lessor is bound, (2) Applicable Laws and (3) all Insurance Requirements. Lessee
shall not use the Leased Property or any part thereof for any purpose or in any
manner that would materially adversely affect the Fair Market Value, utility,
remaining useful life or residual value of the Leased Property, ordinary wear
and tear excepted. Lessee shall not commit or permit any waste of the Leased
Property or any part thereof. Lessee assumes and agrees to pay all fees,
charges, costs, assessments, impositions, utilities and other amounts which
relate to or arise during the Term in connection with the foregoing and the
purchase, disposition, ownership, lease or use of any real or personal property,
Governmental Actions and other rights, privileges or entitlements required to be
paid in connection with the Leased Property. Lessee shall perform all
obligations required to be performed by Lessee or Lessor under the Bond
Documents except for the obligation to fund “Advances” on the Bonds pursuant to
the Bond Purchase Agreement. All such charges imposed with respect to the Leased
Property for a billing period during which this Lease expires or terminates
(except when Lessee purchases the Leased Property in accordance with the terms
of this Lease, in which case Lessee shall be solely responsible for all such
charges) shall be adjusted and prorated on a daily basis between Lessee and any
purchaser of the Leased Property, and each party shall pay or reimburse the
other for each party’s pro rata share thereof; provided, that in no event shall
Lessor have any liability therefor. Lessee shall have and retain all naming
rights with respect to the Leased Property during the Term.


‑10‑

--------------------------------------------------------------------------------






Section 8.2.    Compliance with Requirements of Law and Insurance Requirements.


(a) Subject to the terms of Article XII relating to permitted contests, Lessee,
at its sole cost and expense, shall (a) comply in all material respects with all
Applicable Laws (including all Environmental Laws), Insurance Requirements and
manufacturer’s operating standards and guidelines relating to the Leased
Property, including the use, construction, operation, maintenance, repair and
restoration thereof whether or not compliance therewith shall require structural
or extraordinary changes in the Leased Property or interfere with the use and
enjoyment of the Leased Property, and (b) procure, maintain and comply with all
licenses, permits, orders, approvals, consents and other authorizations required
for the use, operation, maintenance, repair and restoration of the Leased
Property.


(b) Lessee shall not, and shall not suffer or permit a tenant under any
sub-lease to violate any Laws affecting the Leased Property, including the
Controlled Substances Act, or which could otherwise result in the occurrence of
an Event of Default under Section 16.1 below, including the commencement of any
proceedings under the Civil Asset Forfeiture Reform Act. Upon learning of any
conduct contrary to this Section 8.2, Lessee shall immediately take all actions
reasonably expected under the circumstances to terminate any such use of the
Leased Property, including: (i) to give timely notice to an appropriate law
enforcement agency of information that led Lessee to know such conduct had
occurred, and (ii) in a timely fashion to revoke or make a good faith attempt to
revoke permission for those engaging in such conduct to use the Leased Property
or to take reasonable actions in consultation with a law enforcement agency to
discourage or prevent the illegal use of the Leased Property.


Section 8.3.    Bond Documents. Lessee shall not enter into any Bond Documents
without the prior written consent of the Lessor if such Bond Documents: (i)
impose any obligations or covenants upon Lessor or the Participants (including,
without limitation, any payment or indemnity obligations), (ii) impair in any
material respect Lessor’s or the Administrative Agent’s rights to the Leased
Property or access to the Leased Property or (iii) result in any transfer of
title or any interest in the Leased Property or risk of forfeiture of the Leased
Property, other than Permitted Liens.


ARTICLE IX
MAINTENANCE AND REPAIR; REPORTS


Section 9.1.    Maintenance and Repair. Lessee, at its own cost and expense,
shall at all times (a) maintain the Leased Property in good operating condition,
subject to ordinary wear and tear, and in any event at least as good as the
condition of substantially similar property owned or leased by Lessee and in
good repair and condition; (b) maintain the Leased Property in accordance with
the Ground Lease, Ground Sublease, Authority Lease, Prudent Industry Practice,
and, in any event, in accordance in all material respects with all Applicable
Laws and Industry Standards affecting the Leased Property; (c) maintain the
Leased Property in compliance with the Insurance Requirements which are in
effect and to the extent applicable at any time with respect to the Leased
Property or any part thereof; (d) use the Leased Property only in accordance
with Article VIII; (e) maintain the Leased Property in a manner similar to other
office complexes with ground floor retail


‑11‑

--------------------------------------------------------------------------------




and parking in the Midtown Atlanta markets subject to reasonable wear and tear;
(f) make all necessary or appropriate repairs, replacements, restorations,
renewals and take all other actions with respect to the Leased Property or any
part thereof which may be required to keep the Leased Property in the condition
required by the preceding clauses (a) through (e), structural or nonstructural,
ordinary or extraordinary, foreseen or unforeseen, and including, without
limitation, repairs, replacements, restorations, renewals and other actions that
would constitute capital expenditures under GAAP if incurred by an owner of
property; and (g) procure, maintain and comply with all material licenses,
permits, orders, approvals, consents and other authorizations required for the
installation, construction and maintenance and, following the Base Term
Commencement Date, use and operation, of the Leased Property. Lessee shall
comply with such repair and maintenance standards and schedules as are required
to enforce warranty claims against the manufacturers and suppliers of material
components of the Leased Property.


Section 9.2.    Maintenance and Repair Reports. Lessee shall (a) maintain daily
operating logs in accordance with Prudent Industry Practice and (b) keep
maintenance and repair reports in sufficient detail, at least on the same basis
as records are kept for similar properties owned or leased by Lessee or any of
its Affiliates to indicate the nature and date of major work done at or to the
Leased Property. Such reports shall be kept on file by Lessee at the Site, and
shall be made available to Lessor upon reasonable request. Lessee shall give
written notice to Lessor of any Event of Loss promptly after Lessee has
knowledge thereof.


Section 9.3.    Lessor Not Obligated to Maintain or Repair. Lessor shall not
under any circumstances be required to build any improvements on the Leased
Property, make any repairs, replacements, Modifications or renewals of any
nature or description to the Leased Property, make any expenditure whatsoever in
connection with this Lease (other than with respect obligations to make Advances
as required by the Participation Agreement) or maintain the Leased Property in
any way. Lessee waives any right it may now have or hereafter acquire to
(i) require Lessor to maintain, improve, repair, replace, restore, alter, remove
or rebuild all or part of the Leased Property or (ii) make repairs at the
expense of Lessor pursuant to, or to bring the Leased Property in compliance
with, any Applicable Laws (including Environmental Laws), contract, agreement,
or covenant, condition or restriction in effect at any time during the Term.


ARTICLE X
MODIFICATIONS, ETC.


Section 10.1.    Improvements and Modifications. (a) In addition to Lessee’s
obligations as Construction Agent under the Construction Agency Agreement, on
and after the Base Term Commencement Date, (i) Lessee, at Lessee’s own cost and
expense, shall make alterations, renovations, improvements and additions to the
Leased Property or any part thereof and substitutions and replacements therefor
(collectively, “Modifications”) which are (A) necessary to repair or maintain
the Leased Property in the condition required by Section 9.1; (B) necessary in
order for the Leased Property to be in compliance with Applicable Laws
(including Environmental Laws) in all material respects; or (C) necessary or
advisable to restore the Leased Property to its condition existing prior to a
Casualty or Condemnation to the extent required pursuant to Article XIV
(collectively, a “Required Modification”); and (ii) so long as no Default or
Event of Default has


‑12‑

--------------------------------------------------------------------------------




occurred and is continuing, Lessee, at Lessee’s own cost and expense, may
undertake other Modifications to the Leased Property so long as such
Modifications comply with Applicable Laws, Section 9.1 and Section 10.1(b)
(collectively, a “Permitted Modifications”).


(b)    The making of any Modifications must be in compliance with the following
requirements:


(i)    No such Modifications or series of Modifications (A) with a cost
exceeding Ten Million Dollars ($10,000,000) for each Modification or, when added
to the cost of all other Modifications, Twenty Five Million Dollars
($25,000,000) in the aggregate, or (B) materially affecting any structural
element of the Facility, shall be made or undertaken without the prior written
consent of Lessor, which consent shall not be unreasonably withheld, delayed or
conditioned.


(ii)    No Modifications shall be undertaken (x) in violation in any material
respect of the terms of any restriction (including any environmental deed
restriction), easement, condition, covenant, no further action letter or other
similar matter affecting title to or binding on the Leased Property or (y) until
Lessee shall have procured and paid for, so far as the same may be required from
time to time, all material permits and authorizations to such Modifications of
all third Persons or Governmental Authorities having jurisdiction. Lessor, at
Lessee’s expense, shall join in the application for any such permit or
authorization and execute and deliver any document in connection therewith,
whenever such joinder is necessary or advisable.


(iii)    All Modifications shall be prosecuted in a diligent manner, be
completed in a good and workmanlike manner and in compliance in all material
respects with all Applicable Laws (including Environmental Laws) then in effect
and the standards imposed by any insurance policies required to be maintained
hereunder or the manufacturer in order to maintain all warranties, and all
Modifications must be located solely on the Site.


(iv)    All Modifications shall, when completed, be of such a character as to
not give rise to any material Environmental Claim or materially adversely affect
the Fair Market Value, utility, remaining economic useful life or residual value
of the Leased Property from the Fair Market Value, utility, remaining economic
useful life or residual value thereof immediately prior to the making thereof
or, in the case of Modifications being made by virtue of a Casualty or
Condemnation, immediately prior to the occurrence of such Casualty or
Condemnation (assuming the Leased Property was then in the condition required by
this Lease). If such Modifications have a cost exceeding Ten Million Dollars
($10,000,000), individually or Twenty Five Million Dollars ($25,000,000), in the
aggregate, and if requested by the Required Participants, Lessor may obtain a
report from the Construction Consultant or, at the option of the Required
Participants, Lessor may engage an appraiser of nationally recognized standing,
at Lessee’s sole cost and expense, to determine (by appraisal or other methods
satisfactory to the Required Participants) the projected Fair Market Value of
the Leased Property as of the completion of the Modifications relating thereto.




‑13‑

--------------------------------------------------------------------------------




(v)    Lessee shall have made adequate arrangements for payment of the cost of
all Modifications when due so that the Leased Property shall at all times be
free of Liens for labor and materials supplied or claimed to have been supplied
to the Leased Property, other than Permitted Liens.


Section 10.2.    Title to Modifications. (a) Title to the following described
Modifications shall, without further act, vest in Lessor and shall be deemed to
constitute a part of the Leased Property and be subject to this Lease:


(i)    any Modifications which are paid for with the proceeds of Advances or
insurance proceeds;


(ii)    Modifications that are in replacement of or in substitution for a
portion of any item of Leased Property;


(iii)    Required Modifications; or


(iv)    Modifications that are Nonseverable.


Lessee shall execute and deliver any deeds, bills of sale, assignments or other
documents of conveyance reasonably necessary to evidence the vesting of title in
and to such Modifications to Lessor.


(b)    If such Modifications are not within any of the categories set forth in
clauses (i) through (iv) of Section 10.2(a) (each Modification outside such
indicated categories, an “Improvement”), then title to such Improvements shall
vest in Lessee and such Improvements shall not be deemed to be Modifications
which are part of the Leased Property.


(c)    Each Improvement to which Lessee shall have title may be removed at any
time by Lessee so long as removal thereof shall not result in the violation of
any Applicable Laws, shall not adversely affect Lessee’s ability to comply with
its obligations under this Lease or any other Operative Document, and no Event
of Default is continuing. Lessee agrees to notify Lessor in writing at least
thirty (30) days before it removes any such Improvement or Improvements which
had an original cost exceeding Five Million Dollars ($5,000,000), individually
or Ten Million Dollars ($10,000,000) in the aggregate, and Lessee shall at its
expense repair any damage to the Leased Property caused by the removal of such
Improvement. Except for art and artifacts, Lessor (or the purchaser of the
Leased Property) may purchase from Lessee any Improvement that Lessee intends to
remove from the Leased Property prior to the return of the Leased Property to
Lessor or sale of the Leased Property, which purchase shall be at the Fair
Market Value of such Improvement as determined by the Appraiser at the time of
such purchase. Title to any such Improvement shall vest in Lessor (or the
purchaser of the applicable Leased Property) if not removed from the Leased
Property by Lessee prior to the return of the Leased Property to Lessor or sale
of the Leased Property.


ARTICLE XI
COVENANTS WITH RESPECT TO LIENS AND EASEMENTS


‑14‑

--------------------------------------------------------------------------------






Section 11.1.    Covenants with Respect to Liens. (a) During the Term, Lessee
will not directly or indirectly create, incur, assume or suffer to exist any
Lien (other than Permitted Liens) on or with respect to any portion of the
Leased Property, Lessor’s title thereto, or any interest therein. Lessee, at its
own expense, will promptly pay, satisfy and otherwise take such actions as may
be necessary to keep the Leased Property free and clear of, and duly to
discharge, eliminate or bond in a manner reasonably satisfactory to Lessor and
the Administrative Agent, any such Lien (other than Permitted Liens) if the same
shall arise at any time.


(b)    Nothing contained in this Lease shall be construed as constituting the
consent or request of Lessor, express or implied, to or for the performance by
any contractor, mechanic, laborer, materialman, supplier or vendor of any labor
or services or for the furnishing of any materials for any construction,
alteration, addition, repair, restoration or demolition of or to the Leased
Property or any part thereof. NOTICE IS HEREBY GIVEN THAT NONE OF LESSOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE PARTICIPANTS IS OR SHALL BE LIABLE FOR ANY
LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO
ANYONE HOLDING THE LEASED PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE,
AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR, THE ADMINISTRATIVE AGENT OR
ANY PARTICIPANT IN AND TO THE LEASED PROPERTY AND THE OTHER COLLATERAL.


Section 11.2.    Lessee’s Grants and Releases of Easements; Lessor’s Waivers.
Following the Base Term Commencement Date and provided that no Event of Default
shall have occurred and be continuing, and subject to the provisions of Articles
VII, IX and X and Section 8.2, and without the requirement of any further
instrument or action of Lessor, Lessor hereby consents in each instance to the
following actions by Lessee in the name and stead of Lessor and as the true and
lawful attorney‑in‑fact of Lessor with full power and authority to execute
documents on behalf of Lessor for the following purposes, but at Lessee’s sole
cost and expense: (a) the granting of, or entry into agreements in connection
with, easements, licenses, rights‑of‑way, building and use restrictions and
covenants and other rights and privileges in the nature of easements or similar
interests and burdens reasonably necessary or desirable for the use, repair,
maintenance, alteration, improvement or protection of the Leased Property as
herein provided; (b) the release of existing easements or other rights in the
nature of easements which are for the benefit of, or burden to, the Leased
Property; (c) the execution of amendments to, or waivers or releases of, any
easements, licenses or covenants and restrictions affecting the Site; and
(d) the exercise of all rights under any redevelopment agreement or document
contemplated thereby affecting the Site; provided, however, that in each case
(i) such grant, release, dedication, transfer, amendment, agreement or other
action does not materially impair the Fair Market Value, utility, residual value
or remaining useful life of the Leased Property; (ii) such grant, release,
dedication, transfer, amendment, agreement or other action in Lessee’s judgment
is reasonably necessary in connection with the use, maintenance, alteration,
protection or improvement of the Leased Property; (iii) such grant, release,
dedication, transfer, amendment, agreement or other action will not cause the
Leased Property or any portion thereof to fail to comply with the provisions of
this Lease or any other Operative Documents and all Applicable Laws (including,
without limitation, all applicable Environmental Laws, zoning, planning,
building


‑15‑

--------------------------------------------------------------------------------




and subdivision ordinances, all applicable restrictive covenants and all
applicable architectural approval requirements); (iv) all governmental consents
or approvals required prior to such grant, release, dedication, transfer,
amendment, agreement or other action have been obtained, and all filings
required prior to such action have been made; (v) Lessee shall remain obligated
under this Lease and under any instrument executed by Lessee consenting to the
assignment of Lessor’s interest in this Lease as security for indebtedness, in
each such case in accordance with their terms, as though such grant, release,
dedication, transfer, amendment, agreement or other action had not been
effected; (vi) Lessee shall timely pay and perform any obligations of Lessor
under such grant, release, dedication, transfer, amendment, agreement or other
action and Lessor shall have no liability or indemnity obligation thereunder and
(vii) with respect to any action described in Section 11.2(a) through
Section 11.2(d), inclusive, no such action described in such sections could
reasonably be expected to have a Material Adverse Effect pursuant to clauses
(d), (e), (f) or (g) of the the definition thereof. Without limiting the
effectiveness of the foregoing; provided that no Event of Default shall have
occurred and be continuing, Lessor shall, upon the request of Lessee, and at
Lessee’s sole cost and expense, execute and deliver any instruments necessary or
appropriate to confirm any such grant, release, dedication, transfer, amendment,
agreement or other action to any Person permitted under this Section. By
undertaking any of the acts described in clauses (a) through (d) above, Lessee
shall be deemed to have represented and warranted to each of the Participants
that each such grant, release, dedication, transfer, amendment, agreement or
other action complies with and Lessee has satisfied each of the requirements
listed in items (i) through (vi) of clause (d) above.


ARTICLE XII
PERMITTED CONTESTS


Section 12.1.    Permitted Contests in Respect of Applicable Laws.
Notwithstanding anything contained herein or in any Operative Document to the
contrary, if, to the extent and for so long as a test, challenge, appeal or
proceeding for review of any Applicable Laws relating to the Leased Property or
any part thereof or the obligation to comply therewith shall be prosecuted
diligently and in good faith in appropriate proceedings by Lessee, during the
Term, Lessee shall not be required to comply with such Applicable Laws but only
if and so long as any such test, challenge, appeal, proceeding, waiver,
extension, forbearance or noncompliance shall not, in the reasonable opinion of
Lessor and the Administrative Agent create or cause (A) any risk of criminal
liability being imposed on Lessor, the Administrative Agent, any Participant or
the Leased Property (or any portion thereof) or (B) any material risk of (1) the
foreclosure, forfeiture or loss of the Leased Property, or any material part
thereof, (2) the nonpayment, reduction or abatement of Rent, (3) the
interruption or cancellation of any insurance coverage, (4) the invalidity or
lapse of any material warranty, (5) a delay of the Facility Completion Date
beyond the Outside Completion Date, (6) any sale of, or the creation of any Lien
(other than a Permitted Lien) on, any material part of the Leased Property
(provided, however, nothing herein shall be deemed to reduce or diminish
Lessee’s obligations under Section 11.1), (7) civil or criminal liability being
imposed on Lessor, the Administrative Agent, any Participant or any material
part of the Leased Property for which Lessee is not obligated to fully indemnify
such parties under the Operative Documents, or (8) enjoinment of, or
interference with, the use, possession or disposition of the Leased Property in
any material respect.




‑16‑

--------------------------------------------------------------------------------




Lessor will not be required to join in any proceedings pursuant to this
Section 12.1 unless a provision of any Applicable Laws requires that such
proceedings be brought by or in the name of Lessor; and in that event Lessor
will join in the proceedings or permit them or any part thereof to be brought in
its name if and so long as (i) Lessee has not elected the Sale Option and
(ii) Lessee agrees in writing to pay, and pays, all related expenses and agrees
in writing to indemnify Lessor, the Administrative Agent and the Participants,
in form and substance reasonably satisfactory to each of the respective
Indemnitees, in respect of any claim relating thereto.


ARTICLE XIII
INSURANCE


Section 13.1.    Required Coverages. To the extent required below, during the
Term, Lessee will provide or cause to be provided insurance with respect to the
Leased Property of a character consistent with Lessee’s and Guarantor’s
insurance programs for similar property owned or leased by Lessee, Guarantor or
their respective Affiliates and in keeping with Prudent Industry Practice and as
is reasonably acceptable to Lessor; provided, that in any event Lessee will
maintain at all times:


(a)    General Liability Insurance. Combined single limit insurance against
claims for third-party bodily injury, including death, and third-party property
damage occurring as a result of the ownership, use, maintenance or operation of
the Leased Property in an amount, at least equal to $100,000,000 per occurrence
and $100,000,000 annual aggregate.


(b)    Property Insurance. Insurance against all-risk of physical loss of or
damage to the Leased Property or any portion thereof by reason of any peril in
an amount consistent with Lessee’s insurance program for similar property owned
or leased by Lessee, Guarantor or their respective Affiliates, in keeping with
Prudent Industry Practice and otherwise acceptable to the Required Participants
(subject to such deductibles and/or self-insurance in such minimum amounts as is
consistent with Lessee’s insurance program for similar property owned or leased
by Lessee, Guarantor or their respective Affiliates, in keeping with Prudent
Industry Practice and otherwise reasonably acceptable to the Required
Participants; provided, however, that at no time shall the amount of such
coverage be less than the greater of (i) the replacement cost of the Leased
Property or (ii) the then outstanding Lease Balance, including any costs that
may be required to cause the Leased Property to be restored in accordance with
then current Applicable Laws and in amounts sufficient to fund all Yield and
fees accruing on the Lease Balance or otherwise payable during any period while
the Leased Property or part thereof is being restored or repaired.


(c)    Builder’s Risk. Lessee shall during any Modifications maintain, for the
benefit of the Participants, all‑risk Builders’ Risk Insurance in an amount
equal to the greater of (i) the replacement value of the Facility or
Modifications, as applicable, and (ii) the aggregate cost for the construction
of same, including costs that may be required to cause the Leased Property to be
reconstructed, to then current Applicable Laws and in amounts deemed reasonably
sufficient to fund all Yield and fees accruing on the Lease Balance or


‑17‑

--------------------------------------------------------------------------------




otherwise payable during any period while the Facility is being reconstructed,
repaired or completed. Builder’s risk insurance may be included in Lessee’s
property insurance.


(d)    Workers’ Compensation. Lessee shall, in construction of any Modifications
and the operation of the Leased Property, comply with the applicable Worker’s
Compensation laws.


(e)    Flood Insurance. Lessee shall, at any time, if any portion of the Site,
Facility, any Improvements or Modifications are located in an area identified by
the Federal Emergency Management Agency of the United States of America or other
applicable Governmental Authority as having special flood and mudslide hazards,
obtain flood insurance to the extent required by Applicable Laws.


(f)    Other Insurance. Such other insurance, in each case as is generally
carried by Guarantor, Lessee or their respective Affiliates for similar
properties owned or leased by any of them or by other owners of similar
properties in such amounts and against such risks as are then customary for
properties similar in use and to the extent required by Required Participants
and, to the extent required by any Participant, flood insurance to the extent
required by Applicable Laws applicable to any Participant.


Section 13.2.    Insurance Coverage. The insurance coverage required in
Section 13.1 shall be written by reputable insurance companies that are
financially sound and solvent and otherwise reasonably appropriate considering
the amount and type of insurance being provided by such companies. Any insurance
company selected by Lessee shall be rated in A.M. Best’s Insurance Guide or any
successor thereto (or if there be none, an organization having a similar
national reputation) and shall have a general policyholder rating of “A” (or
comparable rating for a rating by an organization other than A.M. Best) and a
financial rating of at least “X” (or comparable rating for a rating by an
organization other than A.M. Best) or be otherwise acceptable to the Required
Participants. In the case of liability insurance maintained by Lessee, it shall
name Lessor, the Administrative Agent, each Participant and the Authority, as
additional insureds and, in the case of property insurance maintained by Lessee,
it shall name the Administrative Agent, as mortgagee and sole loss payee with
respect to the Leased Property (but subject to the obligations of the
Administrative Agent under Section 14.1 of this Lease). Each policy referred to
in Section 13.1 shall provide that: (i) it will not be canceled, modified or
amended or its limits reduced, or allowed to lapse without renewal, except after
not less than thirty (30) days’ prior written notice to Lessor and the
Administrative Agent (and after not less than ten (10) days for nonpayment of
premium); (ii) the interests of Lessor, the Administrative Agent and any
Participant shall not be invalidated by any act or negligence of or breach of
warranty or representation by Lessee or any other Person having an interest in
the Leased Property; (iii) such insurance is primary with respect to any other
insurance carried by or available to Lessor, the Administrative Agent or any
Participant; (iv) the insurer shall waive any right of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Participants and the Administrative Agent; and (v) such policy shall contain
a cross‑liability/separation of insureds clause providing for coverage of
Lessor, the Administrative Agent and each Participant, as if separate policies
had been issued to each of them.


‑18‑

--------------------------------------------------------------------------------




Lessee will notify Lessor and the Administrative Agent promptly of any policy
cancellation, reduction in policy limits, modification or amendment.


Section 13.3.    Delivery of Insurance Certificates. On or before the Document
Closing Date, Lessee shall deliver to the Administrative Agent and Lessor
certificates of insurance satisfactory to the Administrative Agent and Lessor
evidencing the existence of all insurance required to be maintained hereunder
and setting forth the respective coverages, limits of liability, carrier, policy
number and period of coverage. Thereafter, throughout the Term, at the time each
of Lessee’s insurance policies is renewed (but in no event less frequently than
once each year) or upon written request by Lessor following an Event of Default,
Lessee shall deliver to the Administrative Agent and Lessor certificates of
insurance evidencing that all insurance required by Sections 13.1 and 13.2 to be
maintained by Lessee is in effect.


Section 13.4.    Insurance by Lessor, the Administrative Agent or any
Participant. Lessor, the Administrative Agent or any Participant may at its own
expense carry insurance with respect to its interest in the Leased Property, and
any insurance payments received from policies maintained by Lessor, the
Administrative Agent or any Participant shall be retained by Lessor, the
Administrative Agent or such Participant, as the case may be, without reducing
or otherwise affecting Lessee’s obligations hereunder.


ARTICLE XIV
CASUALTY AND CONDEMNATION


Section 14.1.    Casualty and Condemnation. (a) Subject to the provisions of
this Article XIV, if all or any portion of the Leased Property suffers a
Casualty during the Term (other than a Significant Casualty as to which a
Termination Notice has been given), Lessee shall control the negotiations with
the relevant insurer (unless an Event of Default exists in which case Lessor
shall be entitled to control such negotiations) and, except as otherwise
provided in this Section 14.1, any insurance proceeds payable with respect to
such Casualty up to $25,000,000 individually and $50,000,000 in the aggregate in
any twelve (12) month period shall be paid directly to Lessee, or if received by
Lessor, the Administrative Agent or the Rent Assignees, shall be paid over to
Lessee and shall be used by Lessee solely for the reconstruction, restoration
and repair of such Leased Property, and if the use of, access to, occupancy of
or title to the Leased Property or any part thereof is the subject of a
Condemnation (other than a Significant Condemnation as to which a Termination
Notice has been given), then any award or compensation relating thereto up to
$25,000,000 individually and $50,000,000 in the aggregate in any twelve (12)
month period shall be paid to Lessee and shall be used by Lessee solely for the
restoration of the Leased Property. Notwithstanding the foregoing, if any Event
of Default shall have occurred and be continuing, such award, compensation or
insurance proceeds shall be paid directly to the Administrative Agent or, if
received by Lessee, shall be held in trust for the Participants and shall be
paid over by Lessee to the Administrative Agent. All amounts held by Lessor or
the Administrative Agent on account of any award, compensation or insurance
proceeds either paid directly to Lessor or the Administrative Agent or turned
over to Lessor or the Administrative Agent shall be distributed to Lessee and
used by Lessee to restore the Leased Property as required herein, provided,
however, in each case after the occurrence and during the continuance of an
Event of Default shall at the option of Lessor (at the direction of the Required


‑19‑

--------------------------------------------------------------------------------




Participants) either be (A) paid to Lessee for the repair of damage caused by
such Casualty or Condemnation in accordance with this clause (A), or (B) applied
to the Lease Balance and any other amounts owed by Lessee under the Operative
Documents in accordance with Article XVI.


(b)    In the event any part of the Leased Property becomes subject to
condemnation or requisition proceedings during the Term, Lessee shall give
notice thereof to Lessor promptly after Lessee has knowledge thereof and, to the
extent permitted by Applicable Laws, Lessee shall control the negotiations with
the relevant Governmental Authority unless an Event of Default exists in which
case Lessor shall be entitled to control such negotiations; provided, that in
any event, Lessor may participate at Lessor’s expense (or if an Event of Default
exists Lessor may control or participate at Lessee’s expense) in such
negotiations; and provided in all cases, that no settlement will be made without
Lessor’s prior written consent (which consent shall not be unreasonably withheld
or delayed) unless, in connection with a Significant Condemnation, such
settlement (together with any additional payment made by Lessee to Lessor, if
applicable) is equal to or greater than the Lease Balance (in which case, no
Lessor consent shall be required). Lessee shall give to Lessor such information,
and copies of such documents, which relate to such proceedings, or which relate
to the settlement of amounts due under insurance policies required by
Article XIII, and are in the possession of Lessee, as are reasonably requested
by Lessor. If the proceedings relate to a Significant Condemnation, Lessee shall
act diligently in connection therewith. Nothing contained in this
Section 14.1(b) shall diminish Lessor’s rights with respect to condemnation
awards and property insurance proceeds under Articles XIII or XIV.


(c)    In no event shall a Casualty or Condemnation affect Lessee’s obligations
to pay Rent pursuant to Section 3.1 or to perform its obligations and pay any
amounts due on the Expiration Date or pursuant to Articles XVIII and XXI.


(d)    If, pursuant to this Article XIV, this Lease shall continue in full force
and effect following a Casualty or Condemnation, Lessee shall, at its sole cost
and expense (and, without limitation, if any award, compensation or insurance
payment is not sufficient to restore the Leased Property in accordance with this
clause (d), Lessee shall pay the shortfall), promptly and diligently repair any
damage to the Leased Property caused by such Casualty or Condemnation in
conformity with the requirements of Sections 9.1 and 10.1 so as to restore the
Leased Property to at least the same condition and value, in each case in all
material respects, as existed immediately prior to such Casualty or Condemnation
(subject to such modifications and adaptions to the Leased Property as may be
required to take into account the loss of property resulting from a
condemnation). In such event, title to the Leased Property shall remain with
Lessor subject to the terms of this Lease. Upon completion of such restoration,
upon the request of Lessor, Lessee shall furnish to Lessor a Responsible
Officer’s Certificate confirming that such restoration has been completed
pursuant to this Lease.


Section 14.2.    Environmental Matters. At Lessee’s sole cost and expense,
Lessee shall in a reasonably prompt and diligent manner undertake any
investigation, response, clean up, remedial restoration or other action
necessary to investigate, remove, clean up, remediate or otherwise address any
Environmental Violation to the extent required by Applicable Laws with respect
to the Leased


‑20‑

--------------------------------------------------------------------------------




Property or at any off-site location impacted by any environmental condition or
activities at, on or from the Leased Property.


Section 14.3.    Notice of Environmental Matters. Lessee shall promptly provide
to Lessor written notice of any Significant Environmental Event. All such
notices shall describe in reasonable detail the nature of the Significant
Environmental Event, including any Environmental Claims, actions or proceedings
in respect thereof, and Lessee’s proposed response thereto. In addition, Lessee
shall provide to Lessor and the Administrative Agent, within ten (10) Business
Days of receipt, copies of all written communications with any Governmental
Authority relating to any such Significant Environmental Event. Lessee shall
also promptly provide such detailed reports of any such Significant
Environmental Event as may reasonably be requested by Lessor or the
Administrative Agent. Upon completion of remedial action with respect to a
Significant Environmental Event by Lessee, Lessee shall cause to be prepared by
an environmental professional reasonably acceptable to Lessor a report
describing the Significant Environmental Event and the actions taken by Lessee
(or its agents) in response to such Significant Environmental Event, and a
statement by the professional that the Significant Environmental Event has been
remedied in compliance in all material respects with applicable Environmental
Law. Each such Significant Environmental Event shall be remedied prior to the
Expiration Date unless (a) all, but not less than all, of the Leased Property
has been purchased by Lessee in accordance with Article XV or Article XVIII.
Nothing in this Article XIV shall reduce or limit Lessee’s obligations elsewhere
in this Lease or under the Participation Agreement.


ARTICLE XV
TERMINATION OF LEASE


Section 15.1.    Termination upon Certain Events. (a) If an Event of Loss or
Material Environmental Violation occurs during the Term with respect to the
Leased Property, then Lessor may elect to terminate the Lease by giving written
notice (a “Termination Notice”) to Lessee (within sixty (60) days of Lessor
obtaining actual knowledge of the Event of Loss or Material Environmental
Violation), with such termination to be effective on the Payment Date specified
in Section 15.1(b). If Lessor fails to elect to terminate the Lease as provided
in this Section 15.2, Lessor shall be deemed to have elected to require Lessee
to restore, rebuild or remediate the Leased Property pursuant to
Section 14.1(d) or Section 14.3, as applicable and Lessee shall undertake and
diligently pursue such restoration, rebuilding or remediation which in all cases
shall be completed prior to the Expiration Date unless all, but not less than
all, of the Leased Property has been purchased by Lessee in accordance with
Article XVIII.


(b)    Following Lessor’s delivery of the Termination Notice, Lessee shall be
obligated to purchase Lessor’s interest in all, but not less than all, of the
Leased Property on or prior to the next third occurring Payment Date (but in no
event any later than ninety (90) days from the date Lessor delivers the
applicable Termination Notice) by paying the Administrative Agent an amount
equal to the Purchase Amount.




‑21‑

--------------------------------------------------------------------------------




Section 15.2.    Termination Procedures. On the date of the payment by Lessee of
the Purchase Amount in accordance with Section 15.1(b), this Lease shall
terminate and, concurrent with Lessor’s receipt of such payment:


(i)    Lessor and Lessee shall comply with the provisions of Sections 21.1(i)
through 21.1(iii) and Section 21.1(v); and


(ii)    Lessor shall convey to Lessee any net proceeds (that is, after deducting
all reasonable costs and expenses incurred by Lessor, the Administrative Agent
or any Participant incident to collecting any such proceeds of the Event of Loss
or Significant Environmental Event, including, without limitation, reasonable
fees and expenses for counsel) with respect to the Event of Loss or Significant
Environmental Event giving rise to the termination of this Lease theretofore
received by Lessor or, at the request of Lessee, to the extent actually
received, Lessor shall apply such amounts against sums due hereunder.


ARTICLE XVI
EVENTS OF DEFAULT


Section 16.1.    Events of Default. The occurrence of any one or more of the
following events (whether such event shall be voluntary or involuntary or come
about or be effected by operation of law or pursuant to or in compliance with
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body) shall constitute a “Lease Event of
Default”:


(a)    the occurrence of a Payment Default;


(b)    Lessee shall fail to maintain insurance as required by Article XIII of
this Lease;


(c)    Lessee or Guarantor, as applicable, shall fail to observe or perform any
covenant contained in (i) Section 9.2 of the Participation Agreement or Section
9 of the Guaranty or (ii) Section 9.1 of the Participation Agreement or Section
8 of the Guaranty;


(d)    Lessee or Guarantor shall fail to observe or perform any covenant or
agreement contained in any Operative Document (other than those covered by
clause (a), (b) or (c) above) for thirty (30) days after written notice thereof
has been given to Lessee or Guarantor, as applicable, by the Administrative
Agent or Lessor; provided however, if such covenant or agreement cannot be cured
within thirty (30) days following written notice and Lessee or Guarantor has
commenced to cure such failure and is diligently proceeding to cure such
failure, then Lessee or Guarantor shall have such additional period of time
reasonably necessary to cure such action provided such additional period of time
shall not exceed sixty (60) days from the expiration of the initial thirty (30)
day period;


(e)    any representation, warranty or certification made (or deemed made) by
Lessee or Guarantor, as applicable, in any Operative Document or in any
certificate, financial


‑22‑

--------------------------------------------------------------------------------




statement or other document delivered pursuant to any Operative Document shall
prove to have been incorrect in any material respect when made (or deemed made);


(f)    Lessee, Guarantor or any any of their respective Subsidiaries shall fail
to make any payment in respect of any Material Debt when due and such failure is
not cured within any applicable grace period;


(g)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables the holder of such Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof


(h)    Lessee, Guarantor or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Debtor Relief Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of, or
taking possession by, any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;


(i)    an involuntary case or other proceeding shall be commenced against
Lessee, Guarantor or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against Lessee or any Significant Subsidiary
under the federal bankruptcy laws as now or hereafter in effect;


(j)    any member of the ERISA Group shall fail to pay when due an amount or
amounts which it shall have become liable to pay under Title IV of ERISA that
when aggregated could reasonably be expected to cause a Material Adverse Effect;
or (i) notice of intent to terminate a Material Plan, or notice that a Material
Plan is in “at risk” status (within the meaning of Section 303 of ERISA) or
notice that a Multiemployer Plan is in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA), shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing; or (ii) the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or (iii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default (within the meaning of Section 4219(c)(5) of ERISA) with respect to, one
or more Multiemployer Plans; and in each case in


‑23‑

--------------------------------------------------------------------------------




clauses (i) through (iii) above, such event or condition together with all other
such events or conditions, if any, could reasonably be expected to cause a
Material Adverse Effect;


(k)    a judgment or order for the payment of money (not paid or covered by
insurance (except for deductibles) as to which the relevant insurance company
has acknowledged coverage) in excess of $175,000,000 shall be rendered against
Lessee, Guarantor or any Significant Subsidiary and such judgment or order shall
continue unsatisfied, unreversed, unvacated, undischarged and unstayed for a
period of thirty (30) days;


(l)    any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) shall have acquired beneficial ownership (within the meaning
of Rule 13d‑3 promulgated by the SEC under said Act) of 30% or more of the
outstanding shares of common stock of Guarantor;


(m)    at any time Continuing Directors shall not constitute a majority of the
board of directors of Guarantor (“Continuing Director” means at any time each
(i) individual who was a director of Guarantor twenty-four (24) months before
such time, (ii) individual whose election or nomination as a director of
Guarantor was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors of Guarantor and (iii) individual whose election or
nomination to the board of directors of Guarantor was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the board of directors of
Guarantor);


(n)    any authorization or approval or other action by any Governmental
Authority or regulatory body required for the execution, delivery or performance
of this Agreement or any other Operative Document by Lessee or Guarantor shall
be terminated, revoked or rescinded or shall otherwise no longer be in full
force and effect;


(o)    Lessee or Guarantor shall directly or indirectly contest the
effectiveness, validity, binding nature or enforceability of any Operative
Document or any Lien granted under any Operative Document or purport to revoke,
terminate or rescind any Operative Document;


(p)    (1) any Operative Document or the security interest and lien granted
under any Operative Document (except in accordance with its terms), in whole or
in part, terminates, ceases to be effective or ceases to be the legal, valid and
binding enforceable obligation of Lessee or Guarantor or any of their respective
Affiliates, as the case may be, on account of, or as a result of, directly or
indirectly, any act or omission of Lessee or Guarantor or any of their
respective Affiliates, or (2) Lessee or Guarantor or any of their respective
Affiliates contests in any manner in any court the effectiveness, validity,
binding nature or enforceability thereof; or (3) the security interest and lien
securing Lessee’s obligations under the Operative Documents, in whole or in
part, ceases to be a perfected first priority security interest and lien
(subject only to Permitted Liens); or (4) the Ground


‑24‑

--------------------------------------------------------------------------------




Lease is terminated by the Ground Lessor or the Ground Lessor serves notice that
it is or will be otherwise terminated;


(q)    Lessee shall fail to use commercially reasonable efforts to sell the
Leased Property as and when required by and in accordance with or shall fail to
satisfy each of the terms, covenants, conditions and agreements set forth at
Articles XX and XXI in connection with and following its exercise of the Sale
Option, including each of Lessee’s obligations at Sections 20.1 and 21.1;


(r)    Guarantor shall fail to own, directly or indirectly, 100% of the then
outstanding common stock of Lessee, free and clear of any Liens; or


(s)    a judicial or nonjudicial forfeiture or seizure proceeding is commenced
by a Governmental Authority and remains pending with respect to the Leased
Property or any part thereof, on the grounds that the Leased Property or any
part thereof had been used to commit or facilitate the commission of a criminal
offense by any Person, including any tenant, pursuant to any Law, including
under the Controlled Substances Act or the Civil Asset Forfeiture Reform Act,
regardless of whether or not the Leased Property or the Assignment of Leases
shall become subject to forfeiture or seizure in connection therewith.


    Section 16.2.    Remedies. Upon the occurrence of any Event of Default and
at any time thereafter, Lessor may, so long as such Event of Default is
continuing, do one or more of the following (as modified and supplemented by the
remedies set forth in the Memorandum of Lease and/or the Leasehold Deed to
Secure Debt) as Lessor in its sole discretion shall determine, without limiting
any other right or remedy Lessor may have on account of such Event of Default,
but subject to the rights of Lessee to purchase the Leased Property pursuant to
the terms and within the time periods as set forth in Section 18.1:


(a)    Subject to Lessee’s rights under Section 18.1(b) during the Purchase
Option Period, Lessor may, by notice to Lessee, rescind or terminate this Lease
as to any or all of the Leased Property as of the date specified in such notice;
provided, however, (i) no reletting, or taking of possession of the Leased
Property (or any portion thereof) by Lessor will be construed as an election on
Lessor’s part to terminate this Lease unless a written notice of such intention
is given to Lessee, (ii) notwithstanding any reletting, or taking of possession,
Lessor may at any time thereafter elect to terminate this Lease for a continuing
Event of Default and (iii) no act or thing done by Lessor or any of its agents,
representatives or employees and no agreement accepting a surrender of the
Leased Property shall be valid unless the same be made in writing and executed
by Lessor;


(b)    Lessor (i) may demand that Lessee, and Lessee shall upon the written
demand of Lessor, return the Leased Property promptly to Lessor in the manner
and condition required by, and otherwise in accordance with all of the
provisions of the Participation Agreement and Article IX and Sections 8.2 and
14.2 hereof, and Lessee shall comply with the requirements at Section 15.2 to
the extent requested by Lessor, as if the Leased Property were being returned at
the end of the Term, and Lessor shall not be liable for the


‑25‑

--------------------------------------------------------------------------------




reimbursement of Lessee for any costs and expenses incurred by Lessee in
connection therewith and (ii) without prejudice to any other remedy which Lessor
may have for possession of the Leased Property, and to the extent and in the
manner permitted by Applicable Laws, enter upon the Site and take immediate
possession of (to the exclusion of Lessee) the Leased Property or any part
thereof and expel or remove Lessee, by summary proceedings or otherwise, all
without liability to Lessee for or by reason of such entry or taking of
possession (provided, however, Lessor shall remain liable for actual damages
caused by its gross negligence or willful misconduct), whether for the
restoration of damage to property caused by such taking or otherwise and, in
addition to Lessor’s other damages, Lessee shall be responsible for all costs
and expenses (which costs and expenses shall be reasonable if within the control
of Lessor) incurred by Lessor and the Participants in connection with any
reletting, including, without limitation, reasonable brokers’ fees and all costs
of any alterations or repairs made by Lessor;


(c)    Lessor may sell all or any part of the Leased Property at public or
private sale, as Lessor may determine, free and clear of any rights of Lessee
with respect thereto (except to the extent required below if Lessor shall elect
to exercise its rights thereunder) in which event Lessee’s obligation to pay
Basic Rent hereunder for periods commencing after the date of such sale shall be
terminated;


(d)    Lessor may, at its option, (i) elect not to terminate this Lease with
respect to the Leased Property and continue to collect all Basic Rent,
Supplemental Rent and all other amounts due Lessor (together with all costs of
collection) and enforce Lessee’s obligations under this Lease as and when the
same become due, or are to be performed, and (ii) upon any abandonment of the
Leased Property by Lessee, Lessor may, in its sole and absolute discretion,
elect not to terminate this Lease and may make the necessary repairs (and Lessee
shall pay the reasonable costs of such repairs) in order to relet the Leased
Property, and relet the Leased Property or any part thereof (in place, if so
elected by Lessor) for such term or terms (which may be for a term extending
beyond the Term of this Lease) and at such rental or rentals and upon such other
terms and conditions as Lessor in its reasonable discretion may deem advisable;
and upon each such reletting all rentals actually received by Lessor from such
reletting shall be applied to Lessee’s obligations hereunder and the other
Operative Documents in such order, proportion and priority as Lessor may elect
in Lessor’s sole and absolute discretion. If such rentals received from such
reletting during any period are less than the Rent with respect to the Leased
Property to be paid during that period by Lessee hereunder, Lessee shall pay any
deficiency, as calculated by Lessor, to Lessor on the next Payment Date;


(e)    Lessor may demand, by written notice to Lessee, that Lessee pay to Lessor
within ten (10) days after receipt of such notice an amount equal to the Lease
Balance, then upon Lessor’s receipt of the Lease Balance, Lessor shall convey
the Leased Property to Lessee in accordance with Article XXI. Lessor
acknowledges and agrees that upon the declaration of a Lease Event of Default,
to the maximum extent permitted by law, Lessee waives any right to contest that
the payment of the amount described in the preceding


‑26‑

--------------------------------------------------------------------------------




sentence constitutes the correct liquidated recourse sum due upon acceleration
of this instrument;


(f)    Lessor may exercise any other right or remedy that may be available to it
under Applicable Laws or the Operative Documents, or proceed by appropriate
court action (legal or equitable) to enforce the terms hereof or to recover
damages for the breach hereof. Separate suits may be brought to collect any such
damages for any period(s), and such suits shall not in any manner prejudice
Lessor’s right to collect any such damages for any subsequent period(s), or
Lessor may defer any such suit until after the expiration of the Term, in which
event such suit shall be deemed not to have accrued until the expiration of the
Term;


(g)    Lessor may retain and apply against the Lease Balance, in accordance with
Section 5.3 of the Participation Agreement, all sums which Lessor would, absent
such Event of Default, be required to pay to, or turn over to, Lessee pursuant
to the terms of this Lease;


(h)    If an Event of Default pursuant to Section 16.1(h) or (i) shall have
occurred and be continuing, Lessor, as a matter of right and with notice to
Lessee, shall have the right to apply to any court having jurisdiction to
appoint a receiver or receivers of the Leased Property, and Lessee hereby
irrevocably consents to any such appointment. Any such receiver(s) shall have
all of the usual powers and duties of receivers in like or similar cases and all
of the powers and duties of Lessor in case of entry onto the Site, and shall
continue as such and exercise such powers until the date of confirmation of the
sale of the Leased Property or the other Collateral unless such receivership is
sooner terminated;


(i)    Upon the occurrence of the Lease Event of Default described in
Section 16.1(h) or (i), whether or not another Lease Event of Default described
in one or more other clauses of Section 16.1 shall have been or thereafter is
declared, this Lease shall terminate immediately without notice and Lessee shall
immediately pay to the Administrative Agent, on behalf of Lessor, as and for
liquidated damages and without limitation on any other remedies provided for
herein, an amount equal to the Lease Balance; or


(j)    Provided this Lease has been terminated and/or the Lessor has taken any
action to foreclose on the deed to secure debt, Lessor may terminate, at
Lessee’s sole cost and expense, the Authority Lease.


To the maximum extent permitted by law, Lessee hereby waives (x) the benefit of
any appraisement, valuation, stay, extension, reinstatement and redemption laws
now or hereafter in force and all rights of marshaling in the event of any sale
of the Leased Property or the other Collateral or any interest therein and (y)
any rights now or in the future conferred by statute or otherwise which may
require Lessor to sell, lease or otherwise use the Leased Property in mitigation
of Lessor’s damages or which may otherwise limit or modify any remedy of
damages.




‑27‑

--------------------------------------------------------------------------------




Lessor shall be entitled to enforce payment and the performance of the
obligations secured hereby and to exercise all rights and powers under this
instrument or under any of the other Operative Documents or other agreement or
any laws now or hereafter in force, notwithstanding some or all of the
obligations secured hereby may now or hereafter be otherwise secured, whether by
mortgage, security agreement, pledge, lien, assignment or otherwise. Neither the
acceptance of this instrument nor its enforcement, shall prejudice or in any
manner affect Lessor’s right to realize upon or enforce any other security now
or hereafter held by Lessor, it being agreed that Lessor shall be entitled to
enforce this instrument and any other security now or hereafter held by Lessor
in such order and manner as Lessor may determine in its absolute discretion. No
remedy herein conferred upon or reserved to Lessor is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
given by any of the Operative Documents to Lessor or to which it may otherwise
be entitled, may be exercised, concurrently or independently, from time to time
and as often as may be deemed expedient by Lessor. Without limiting the
foregoing, each of the powers, rights and remedies as set forth or otherwise
permitted pursuant to this Article XVI are independent of the provisions of
Article XIII of the Participation Agreement and shall not be affected by any
exclusion set forth at Section 13.1(b) of the Participation Agreement.


The proceeds derived from any sale of Leased Property and other amounts
recovered pursuant to the foregoing remedies after an Event of Default shall be
distributed pursuant to Section 5.3(f) of the Participation Agreement. The
amount realized by Lessor upon a sale of a Leased Property shall be net of
Lessor’s sale expenses and other expenses reasonably and customarily incurred by
Lessor in connection with Lessor holding and owning such Leased Property until
such time as the Leased Property is sold. Notwithstanding anything herein to the
contrary, and except for Lessee’s obligation to pay Nonconformance Amounts,
there shall not be any personal recourse against Lessee (and Lessor shall have
recourse only against the Leased Property) pursuant to this Section 16.2 for any
amount in excess of the Lease Balance; provided in the event Lessee does not pay
the Lease Balance in full, Lessee shall not be entitled to the Leased Property
and Lessor shall be entitled to receive the outstanding Lease Balance from the
sale, lease or other disposition of the Leased Property.


Section 16.3.    Waiver of Certain Rights. If this Lease shall be terminated
pursuant to Section 16.2, Lessee waives, to the fullest extent permitted by law,
(a) any notice of legal proceedings to obtain possession; (b) any right of
redemption or repossession; (c) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt or limiting Lessor
with respect to the election of remedies; and (d) any other rights which might
otherwise limit or modify any of Lessor’s rights or remedies under this
Article XVI.


Section 16.4.    Grant of Security Interest. Lessee hereby grants a security
interest to Lessor, its successors and assigns, WITH POWER OF SALE, all of its
right, title and interest in that portion of the Leased Property and the other
Collateral constituting personal property under Article 9 of the UCC and hereby
assigns to Lessor all of its right and title in and to the Collateral, in each
case to secure payment and performance of its obligations under the Operative
Documents. This Lease shall constitute a security agreement within the meaning
of the Uniform Commercial Code of the


‑28‑

--------------------------------------------------------------------------------




State of Georgia (“UCC”), and if an Event of Default has occurred and is
continuing, (i) Lessor shall, in addition to all other rights available at law
or equity, have all of the rights provided to a secured party under Article 9 of
the UCC and (ii) Lessor shall have the power and authority, after proper notice
and lapse of such time as may be required by law, to sell the Leased Property
and the other Collateral (or any portion thereof), either as a whole, or in
separate lots or parcels or items and in such order as Lessor may elect all as
provided for herein. The proceeds derived from the exercise of the foregoing
rights shall be applied as set forth in the last paragraph of Section 16.2.


Section 16.5.    Deed to Secure Debt Remedies. Without limiting any other
remedies set forth in this Lease, and also, without limiting the generality of
Article XXIV hereof, Lessor, for the benefit and at the direction of the
Required Participants, may proceed by a suit or suits in equity or at law,
whether for a foreclosure hereunder, or (to the extent permitted by law) for the
sale of the Leased Property or the other Collateral, or against Lessee on a
recourse basis for the Lease Balance, or for the specific performance of any
covenant or agreement contained herein or in aid of the execution of any power
granted herein, or for the appointment of a receiver pending any foreclosure
hereunder or the sale of the Leased Property or the other Collateral, or for the
enforcement of any other appropriate legal or equitable remedy. Lessor shall
have all rights available to a grantee of security title in and to the portion
of the Leased Property constituting real property pursuant to a deed to secure
debt under the laws of the State of Georgia. In the event that any provisions of
this Lease shall be inconsistent with any Applicable Laws, the provisions of
such Applicable Laws shall take precedence over such provision of this Lease,
but shall not invalidate or render unenforceable any other provision of this
Lease that can be construed in a manner consistent with such Applicable Laws. If
any provision of this Lease shall grant Lessor any rights or remedies upon
default of Lessee which are more limited than the rights that would otherwise be
vested in Lessor under such Applicable Laws in the absence of such provision,
Lessor shall be vested with the rights granted in such Applicable Laws to the
full extent permitted by law.


ARTICLE XVII
LESSOR’S RIGHT TO CURE


Section 17.1.    Lessor’s Right to Cure Lessee’s Defaults. Lessor, without
waiving or releasing any obligation or Event of Default, may (but shall be under
no obligation to), upon five (5) Business Days’ prior notice to Lessee, remedy
any Event of Default for the account and at the sole cost and expense of Lessee,
including the failure by Lessee to maintain the insurance required by
Article XIII, and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of Lessee, enter upon the
Leased Property and the Site, as necessary, for such purpose and take all such
action thereon as may be necessary or appropriate therefor. No such entry shall
be deemed an eviction of Lessee. All reasonable out‑of‑pocket costs and expenses
so incurred (including reasonable fees and expenses of counsel), together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid by Lessor, shall be paid by Lessee to Lessor on demand as
Supplemental Rent.


ARTICLE XVIII
PURCHASE PROVISIONS




‑29‑

--------------------------------------------------------------------------------




Section 18.1.    Early and End of Term Purchase Options. Subject to the
conditions contained herein, on (a) any (i) Payment Date during the Term and
(ii) on the Expiration Date in accordance with Section 19.1(b), provided Lessee
has not elected the Sale Option or (b) on any Business Day during the occurrence
of an Event of Default of the types described in clause (ii) of the next
sentence, Lessee may, at its option, purchase (or cause a designee to purchase)
all, but not less than all, of the Leased Property (the “Early Termination
Option”) at a price equal to the Purchase Amount. Lessee’s right to purchase all
of the Leased Property pursuant to this Section 18.1 shall terminate
automatically and without notice upon (i) the occurrence of an Event of Default
arising as a result of an Insolvency Event of the Guarantor or Lessee, or
(ii) upon the occurrence of any other Event of Default, unless in the case of an
Event of Default described in this clause (ii) Lessee delivers a written
Purchase Notice irrevocably electing to exercise the Early Termination Option to
purchase not less than three (3) days prior to the date of the purchase and
consummates the purchase within ten (10) Business Days following the earlier of
(x) delivery of a notice of an Event of Default by Lessee or Guarantor pursuant
to Section 9.1(a)(i) of the Participation Agreement or Section 8(a)(iv) of the
Guaranty, or (y) Lessee’s receipt of a written Purchase Acceleration Notice
(such period, the “Purchase Option Period”). Unless an Insolvency Event occurs
with respect to Guarantor or Lessee, Lessor shall not terminate this Lease
during the Purchase Option Period. “Purchase Acceleration Notice” shall mean a
notice from Lessor or the Administrative Agent to Lessee that an Event of
Default has occurred. Lessee acknowledges that the Purchase Acceleration Notice
shall apply solely to this Section 18.1 and will not affect the validity of any
Event of Default or Lessor’s remedies at Section 16.2. In order to exercise its
option to purchase the Leased Property pursuant to this Section 18.1 and except
as provided for in the clause (ii) of the second sentence of this Section 18.1,
Lessee shall give to Lessor not less than thirty (30) days’ prior written notice
of such election to exercise, which election shall be irrevocable when made. If
Lessee exercises its option pursuant to this Section 18.1 then, upon the
Administrative Agent’s (or if the Rent Assignment Interests are no longer
outstanding, Lessor’s) receipt of all amounts due in connection therewith,
Lessor shall transfer to Lessee all of Lessor’s right, title and interest in and
to the Leased Property in accordance with the procedures set forth in Section
21.1, such transfer to be effective as of the date specified in the Purchase
Notice. Lessor agrees that it shall cooperate with Lessee in effecting any
transfer to a designee of Lessee pursuant to this Section 18.1.


ARTICLE XIX
END OF TERM OPTIONS


Section 19.1.    End of Term Options. At least one hundred eighty (180) days but
not more than two hundred seventy (270) days before the Expiration Date of the
Term, Lessee shall, by delivery of written notice to Lessor and the
Administrative Agent, exercise one of the following options:


(a)    Request to renew this Lease with respect to the Leased Property for an
additional five‑year Lease Renewal Term (each a “Renewal Option”) on the terms
and conditions set forth herein and in the other Operative Documents; provided,
however, that such Renewal Option shall be available at the end of the Base Term
(or the Base Term as previously so renewed) only if the conditions to the
Renewal Option set forth herein and in Section 4.7 of the Participation
Agreement are satisfied; and provided, further, that the


‑30‑

--------------------------------------------------------------------------------




Renewal Option shall not be exercisable for a total of more than one (1) Lease
Renewal Term.


(b)    Purchase for an amount in immediately available funds equal to the
Purchase Amount all, but not less than all, of the Leased Property on the
last day of the Term (the “Purchase Option”); and if Lessee shall have elected
to purchase the Leased Property, (1) Lessee may (A) assign its right to purchase
the Leased Property hereunder to a third party, in which case such third party
shall consummate the purchase of the Leased Property on or before the last day
of the Term, provided that if such third party fails to consummate the purchase
of the Leased Property on or before the last day of the Term, Lessee shall
consummate the purchase of the Leased Property on the last day of the Term or
(B) designate a third party to acquire title to the Leased Property, without
assigning Lessee’s rights to purchase the Leased Property hereunder and (2)
Lessor shall, upon the payment to the Administrative Agent (or if the Rent
Assignment Interests are no longer outstanding, Lessor) of the Purchase Amount
then due and payable by Lessee under the Operative Documents, transfer all of
Lessor’s right, title and interest in and to the Leased Property pursuant to
Section 21.1; or


(c)    Sell on behalf of Lessor for cash to a single purchaser not in any way
affiliated with Guarantor, Lessee or any of their respective Affiliates all, but
not less than all, of the Leased Property on the last day of the Term (the “Sale
Option”). Lessee’s right to sell the Leased Property pursuant to the Sale Option
shall be conditioned upon and subject to the fulfillment by Lessee of each of
the terms and conditions set forth in Article XX. In addition, all subleases
with respect to the Leased Property except for Permitted Retail Leases shall
have been terminated prior to Lessor’s receipt of Lessee’s election of the Sale
Option. Lessee shall not enter into any additional subleases or renew any
subleases with respect to the Leased Property following Lessee’s election of the
Sale Option. Following Lessee’s election of the Sale Option, Lessee shall not
remove any Modifications other than Improvements or commence any voluntary
Modifications under Section 10.1(a)(ii) without the consent of the Required
Participants.


Section 19.2.    Election of Options. Unless (i) Lessee shall have affirmatively
elected the Sale Option within the time period provided for in Section 19.1 and
satisfied each of the requirements in Articles XX and XXI, (ii) Lessee shall
have elected to purchase all, but not less than all, of the Leased Property
pursuant to Article XVIII or (iii) Lessee shall have elected the Renewal Option
and such Renewal Option has been approved by Lessor and all other the
Participants and all other conditions to such renewal set forth in Section 4.7
of the Participation Agreement and Section 19.3 hereof have been satisfied,
Lessee shall be deemed to have elected the Purchase Option. In addition, the
Sale Option or Renewal Option shall automatically be revoked if there exists a
Default, Event of Default, Significant Environmental Event or Event of Loss at
any time after the Sale Option is properly elected or Lessee fails to comply
with each of the terms and conditions set forth at Articles XX and XXI and in
such event Lessor shall be entitled to exercise all rights and remedies provided
in Article XVI. Lessee may not elect the Sale Option or the Renewal Option if
there exists on the date the election is made a Default, an Event of Default,
Significant Environmental Event or Event


‑31‑

--------------------------------------------------------------------------------




of Loss. Any election by Lessee of the Purchase Option pursuant to
Section 19.1(b) shall be irrevocable at the time made.


Section 19.3.    Renewal Options. The exercise of any Renewal Option by Lessee
shall be subject to satisfaction of the following conditions:


(i)    on the Expiration Date then in effect no Default or Event of Default
shall have occurred and be continuing, and on the date Lessee gives notice of
its exercise of the Renewal Option, no Event of Default shall have occurred and
be continuing;


(ii)    Lessee shall not have exercised the Sale Option or the Purchase Option;
and


(iii)    each of the other conditions for the Renewal Option covered in
Section 4.7 of the Participation Agreement and in Section 19.2(iii) hereof have
been satisfied.


Lessee’s exercise of a Renewal Option shall be deemed to be a representation by
Lessee that on the (Y) Expiration Date then in effect, no Default or Event of
Default shall have occurred and be continuing and (Z) the date Lessee gives
notice of its exercise of the Renewal Option, no Event of Default shall have
occurred and be continuing.


ARTICLE XX
SALE OPTION


Section 20.1.    Sale Option Procedures. Lessee’s effective exercise and
consummation of the Sale Option with respect to the Leased Property shall be
subject to the due and timely fulfillment of each of the following provisions as
to the Leased Property as of the dates set forth below.


(a)    Lessee shall have given to Lessor and the Administrative Agent written
notice of Lessee’s exercise of the Sale Option in accordance with Section 19.1.


(b)    Prior to the Expiration Date, Lessee shall furnish to Lessor, the
Administrative Agent and the Participants and, if the Leased Property is to be
sold on the Expiration Date, the independent purchaser hereunder a reasonably
current Environmental Audit dated no earlier than forty-five (45) days prior to
the Expiration Date and addressed to each such party. Such Environmental Audit
shall be prepared by an environmental consultant selected by Lessee, with the
reasonable consent of Lessor, and shall contain conclusions satisfactory to the
Participants and such purchaser as to the environmental status of the Leased
Property. If the Leased Property is sold during the Extended Remarketing Period
pursuant to Section 20.3, such Environmental Audit shall be updated to a date
not later than forty-five (45) days prior to the date of such sale and shall be
subject to the reevaluation of Lessor and, if applicable, the independent
purchaser, on the same basis as provided for in the previous sentence. If any
such Environmental Audit indicates any Environmental Violation with respect to
the Leased Property, Lessee shall take such investigative, remedial or other
actions as shall be necessary to cure any such Environmental Violation to the
extent required by Environmental Laws, and Lessee shall cause to be delivered
prior to the Expiration Date for the Leased Property a Phase Two environmental
assessment by the same environmental professional that prepared the


‑32‑

--------------------------------------------------------------------------------




Environmental Audit or another environmental consultant selected by Lessee, with
the reasonable consent of Lessor, and a written statement by such environmental
professional indicating that all such Environmental Violations have been
remedied in compliance with Applicable Laws.


(c)    (i) No Event of Default, Default, Significant Environmental Event or
Event of Loss shall have occurred and be continuing on or at any time following
the date of Lessee’s notice of exercise of the Sale Option and (ii) prior to the
exercise of the Sale Option, the Authority Lease shall have been, at Lessee’s
sole cost and expense, terminated and Lessor shall be the leasehold owner of the
Site (subject to the Ground Lease) and have title to the Improvements.


(d)    Upon surrender of the Leased Property, (i) the Leased Property shall be
in the condition required by Section 9.1, (ii) Lessee shall have completed or
caused to be completed all Modifications commenced prior to the Expiration Date,
and Lessee shall have caused to be completed prior to the Expiration Date the
repair and rebuilding of the affected portions of the Leased Property suffering
a Casualty or Condemnation, (iii) there shall be no deferred maintenance in
respect of the Leased Property, and (iv) Lessee shall have remediated any
Environmental Violation, and taken all other actions necessary to fully address
any outstanding Environmental Claim with respect to the Leased Property, each in
accordance with the terms of this Lease.


(e)    Lessee shall, as nonexclusive agent for Lessor, use commercially
reasonable efforts to obtain the highest cash purchase price for the Leased
Property. Lessee will be responsible for hiring brokers and making the Leased
Property available for inspection by prospective purchasers, and all marketing
of the Leased Property shall be at Lessee’s expense. Lessee shall, upon
reasonable notice during normal business hours (subject to Lessee’s customary
security and safety measures) upon request, permit inspection of the Leased
Property and any Leased Property Records by Lessor, the Administrative Agent,
any Participant and any potential purchasers, and shall otherwise do all things
reasonably necessary to sell and deliver possession of the Leased Property to
any purchaser.


(f)    Lessee shall use commercially reasonable efforts to procure bids from one
or more bona fide prospective purchasers to purchase the Leased Property, which
shall include Lessor and its Affiliates. No such purchaser shall be Guarantor,
Lessee or any Subsidiary or Affiliate of Guarantor or Lessee.


(g)    Lessee shall submit all bids to Lessor, the Administrative Agent and the
Participants, and Lessor will have the right to review the same and to submit
any one or more bids. All bids shall be on an all‑cash basis unless Lessor and
the Participants shall otherwise agree in their sole discretion. Lessee shall
deliver to Lessor and the Required Participants not less than ninety (90) days
prior to the Expiration Date a binding written unconditional (except as set
forth below), irrevocable offer by such purchaser or purchasers offering the
highest all‑cash bid to purchase all, but not less than all, of the Leased
Property (unless otherwise agreed to by Lessor and the Required Participants).
If Lessor in the exercise of its reasonable judgment believes that the Gross
Proceeds to be paid to Lessor pursuant to clause (l) below from a proposed bid
which Lessee desires to accept is less than the Fair Market Value, then Lessee’s
rights hereunder shall be further conditioned upon Lessor’s receipt of an
appraisal demonstrating that such proposed bid is for an amount at least equal
to the Fair Market Value of the Leased Property as established by such
Appraisal. In such case then Lessor


‑33‑

--------------------------------------------------------------------------------




shall promptly following the receipt of such bid, engage an appraiser,
reasonably satisfactory to Lessor and Lessee, at Lessee’s expense, to determine
(by appraisal methods reasonably satisfactory to Lessor and the Required
Participants) the Fair Market Value of the Leased Property as of the Expiration
Date. A copy of such appraisal shall be delivered to Lessor and each of the
Participants not later than five (5) Business Days prior to the Expiration Date.
The appraiser will be instructed to assume that the Leased Property is in the
condition required by and has been maintained in accordance with this Lease. Any
such appraisal shall be at the sole cost and expense of Lessee. Notwithstanding
anything contained in this clause (g) to the contrary, in the event Lessor
received a bona fide all cash offer from a credit worthy offeror (which shall
include Lessor and any Affiliate thereof) for an amount equal to the Lease
Balance (after deduction of all sales costs, expenses and related taxes and the
Sale Option Recourse Amount paid by Lessee to Lessor), Lessor must sell the
Leased Property for such amount to the extent the conditions therefor are
satisfied.


(h)    In connection with any such sale of the Leased Property, Lessee will
provide to the purchaser all customary “seller’s” indemnities (including,
without limitation, an environmental indemnity to the extent the same is
required by the purchaser), representations and warranties regarding title,
absence of Liens (except Lessor Liens and Permitted Liens of the type described
in clauses (a) (excluding Liens relating to the interest or rights of Lessee),
(b), (c) or     (g) of the definition of “Permitted Liens”) and the condition of
such Leased Property (including, without limitation, compliance with all
Environmental Laws). Lessee shall have obtained, at its cost and expense, all
required governmental and regulatory consents and approvals and shall have made
all filings as required by Applicable Laws in order to carry out and complete
the transfer of the Leased Property. As to Lessor, any such sale shall be made
on an “as is, where is, with all faults” basis without representation or
warranty by Lessor, other than the absence of Lessor Liens. Any agreement as to
such sale shall be in form and substance satisfactory to Lessor.


(i)    Lessee shall pay or cause to be paid, directly, and not from the sale
proceeds, any prorations, credits, costs, Impositions and expenses of or arising
from the sale of the Leased Property, whether incurred by Lessor or Lessee,
including the cost of all title insurance, surveys, environmental audits,
appraisals, transfer taxes, Lessor’s reasonable attorneys’ fees, Lessee’s
attorneys’ fees, commissions, escrow fees, recording fees, and all applicable
documentary and other transfer and document taxes and Impositions.


(j)    Whether or not a sale of the Leased Property is completed on the
Expiration Date, Lessee shall pay, or cause to be paid, to Lessor on or prior to
the Expiration Date (or in the case of Supplemental Rent, to the Person entitled
thereto) an amount equal to (i) the Sale Option Recourse Amount plus (ii) all
accrued and unpaid Rent (including Supplemental Rent, if any) and all other
amounts hereunder which have accrued or will accrue prior to or as of the
Expiration Date, in the type of funds specified in Section 3.4 hereof.


(k)    Lessee shall pay to Lessor on or prior to the Expiration Date the
amounts, if any, required to be paid pursuant to Article XIII of the
Participation Agreement.


(l)    If a sale of the Leased Property is consummated on the Expiration Date,
Lessee shall pay directly to Lessor the gross proceeds (the “Gross Proceeds”) of
such sale (i.e., without deduction


‑34‑

--------------------------------------------------------------------------------




for any marketing, closing or other costs, prorations or commissions); provided,
however, that if the sum of (x) the Gross Proceeds from such sale plus (y) the
Sale Option Recourse Amount received by Lessor pursuant to clause (j) plus (z)
amounts received by Lessor pursuant to Section 13.2 of the Participation
Agreement exceeds the Lease Balance for the Leased Property as of such date,
then the excess shall be paid to Lessee on such Expiration Date.


(m)    Lessee shall, to the extent permitted by Applicable Laws, assign, and
shall cooperate with all reasonable requests of Lessor or the purchaser for
obtaining any and all licenses, permits, approvals and consents of any
Governmental Authorities or other Persons that are or will be required to be
obtained by Lessor or such purchaser in connection with its use, operation,
control or maintenance of the Leased Property in compliance with Applicable
Laws.


If one or more of the foregoing provisions of this Section 20.1 shall not be
fulfilled as of the date set forth therein, then Lessor shall declare by written
notice to Lessee the Sale Option to be null and void (whether or not it has been
theretofore exercised by Lessee), in which event all of Lessee’s rights under
this Section 20.1 shall immediately terminate and Lessee shall be obligated to
purchase the Leased Property pursuant to Section 19.1(b) on the Expiration Date.


Except as expressly set forth herein, Lessee shall have no right, power or
authority to bind Lessor in connection with any proposed sale of the Leased
Property or the other Collateral.


Section 20.2.    Certain Obligations Continue. During the period following
Lessee’s exercise of the Sale Option and until and including the Expiration
Date, the obligation of Lessee to pay Rent with respect to the Leased Property
(including the installment of Rent due on the Expiration Date) shall continue
undiminished. Lessor shall have the right, but shall be under no duty, to
solicit bids, to inquire into the efforts of Lessee to obtain bids or otherwise
to take action in connection with any such sale, other than as expressly
provided in this Article XX.


Section 20.3.    Failure to Sell Leased Property. If Lessee shall exercise the
Sale Option and shall fail to sell the Leased Property on the Expiration Date in
accordance with and subject to the provisions of Section 20.1, then Lessee and
Lessor hereby agree as follows:


(a)    Lessee shall continue to use commercially reasonable efforts as
non-exclusive agent for Lessor to sell the Leased Property on behalf of Lessor
in accordance with this Article XX for the period (the “Extended Remarketing
Period”) commencing on the Expiration Date and ending on the earlier of (i) the
sale of the Leased Property in accordance with the provisions of this Article XX
or such earlier date as Lessor has received payment in full of the Lease Balance
and all accrued and unpaid Rent and (ii) the delivery of a written notice no
earlier than six (6) months after the Expiration Date from Lessor to Lessee at
any time terminating the Extended Remarketing Period, which notice shall
indicate that such termination is being made pursuant to this Section
20.3(a)(ii) and the date such termination shall be effective. Without limiting
the foregoing, all of the provisions of Section 20.1 (excluding subsection (j)
thereof) shall be applicable to the Extended Remarketing Period and any sale
during such period. Lessor’s appointment of Lessee as Lessor’s nonexclusive
agent to use commercially reasonable efforts to obtain the highest all‑cash


‑35‑

--------------------------------------------------------------------------------




price for the purchase of the Leased Property shall not restrict Lessor’s right
to market or lease the Leased Property, to retain one or more sales agents or
brokers at Lessee’s sole cost and expense, Lessor to submit or cause to be
submitted bids for the Leased Property in the manner contemplated by Section
20.1.


(b)    On the Expiration Date, Lessee shall return possession of the Leased
Property to Lessor in the condition required by this Lease. Thereafter, except
with respect to any obligations (including, but not limited to, Supplemental
Rent) of Lessee pursuant to Article XIII of the Participation Agreement and for
other obligations of Lessee under the Operative Documents, which, in each case,
pursuant to their respective terms survive, Lessee shall have no further
obligation to pay Rent under this Lease. Following the Expiration Date, Lessor
shall be free to sell or lease the Leased Property to any party at such
reasonable times and for such amounts as Lessor deems commercially reasonable
and appropriate in order to maximize Lessor’s opportunity to recover the Lease
Balance. Following the Expiration Date, Lessor shall have the right to enter
into leases for the Leased Property at fair market rentals and otherwise on
commercially reasonable terms, and the net operating cash flow therefrom shall
be payable to Lessor in reduction of the Lease Balance. The proceeds of such
sale or lease during the Extended Remarketing Period shall be applied in
accordance with Section 5.3 of the Participation Agreement.


(c)    Lessor reserves all rights under this Lease and the other Operative
Documents arising out of Lessee’s breach of any provisions of this Lease
(including this Article XX), occurring prior to or on the Expiration Date,
including the right to sue Lessee for damages.


(d)    Subject to the express provisions hereof, to the greatest extent
permitted by law, Lessee hereby unconditionally and irrevocably waives, and
releases Lessor from, any right to require Lessor during or following the
Extended Remarketing Period to sell the Leased Property in a timely manner or
for any minimum purchase price or on any particular terms and conditions, Lessee
hereby agreeing that if Lessee shall elect the Sale Option, its ability to sell
the Leased Property on or prior to the Expiration Date and to cause any Person
to submit a bid to Lessor pursuant to Section 20.1 shall constitute full and
complete protection of Lessee’s interest hereunder.


ARTICLE XXI
PROCEDURES RELATING TO PURCHASE OR SALE OPTION


Section 21.1.    Provisions Relating to Conveyance of the Leased Property Upon
Purchase by Lessee, Sales or Certain Other Events. In connection with any
termination of this Lease pursuant to the terms of Article XV, any purchase of
all, but not less than all, of the Leased Property in accordance with
Article XVIII or in connection with Lessee’s obligations under Section 16.2(e)
or any other conveyance or purchase of the Leased Property made pursuant to the
terms of this Lease or the Construction Agency Agreement, then, upon the date on
which this Lease is to terminate with respect to the Leased Property and upon
tender by Lessee of the amounts set forth in Article XV, Sections 16.2(e) or
Article XVIII as applicable:




‑36‑

--------------------------------------------------------------------------------




(i)    Except in connection with the Sale Option, Lessor shall, at Lessee’s cost
and expense, execute and deliver to Lessee (or to Lessee’s designee) at Lessee’s
cost and expense (a) assignments to Lessee or its designee of Lessor’s interest
in the Ground Sublease, the Authority Lease and the COG Ground Lease, (b) if
requested by Lessee, a termination of the Lease and the NSR Ground Lease, (c) a
bill of sale in respect of Lessor’s interest in the other Leased Property, all
without representation and warranty except as to the absence of any Lessor
Liens, and (d) if requested by Lessee, a cancellation or assignment of the
Authority Deed to Secure Debt;


(ii)    Except in connection with the Sale Option, the Leased Property shall be
conveyed to Lessee (or to Lessee’s designee) “AS IS, WHERE IS” and in its then
present physical condition together with an assignment, without warranty of any
kind, of Lessor’s rights, if any, under Project Agreements, including any
licenses granted under the Project Agreements;


(iii)    Except in connection with the Sale Option, Lessor shall cause all
Lessor Liens to be released and execute and deliver to Lessee (or to Lessee’s
designee) a statement of termination of this Lease and shall cause the
Administrative Agent to execute and deliver releases of any Liens created by or
pursuant to the Operative Documents attributable to the Administrative Agent,
and termination statements for any financing statements which are then of record
naming the Administrative Agent as the secured party; and


(iv)    If Lessee properly exercises the Sale Option, then Lessee shall, upon a
sale thereunder, and at its own cost, transfer or cause to be transferred
possession of the Leased Property to the independent purchaser(s) thereof, in
each case by surrendering the same into the possession of Lessor or such
purchaser, as the case may be, free and clear of all Liens other than Permitted
Liens of the type described in clauses (a) (excluding Liens relating to the
rights and interests of Lessee), (b), (c), (f) but only with respect to the
ground floor retail leases, or (g) of the definition of “Permitted Liens”, in
good condition (as modified by Modifications permitted by this Lease), ordinary
wear and tear excepted, and in compliance in all material respects with
Applicable Laws and the provisions of this Lease, and Lessee shall execute and
deliver to the purchaser at Lessee’s cost and expense a bill of sale and deed
with respect to its interest in the Leased Property, in each case in recordable
form and otherwise in conformity with local custom and Section 20.1(h), together
with an assignment, without warranty of any kind, of Lessee’s right, title and
interest, if any, under the Project Agreements; Lessee shall execute and deliver
to the purchaser and the purchaser’s title insurance company an affidavit as to
the absence of any Liens (other than Permitted Liens), and such other affidavits
and certificates reasonably requested by any title insurance company insuring
title to the Leased Property, as well as a FIRPTA Affidavit, and an instrument
in recordable form declaring this Lease to be terminated on the date of closing
of the sale of the Leased Property and Lessor shall execute and deliver to
purchaser an assignment of Lessor’s interest in the Ground Lease, Ground
Sublease and Authority Lease in recordable form, without recourse,
representation or warranty. Lessee shall, on and within a reasonable time before
and up to two years after the Expiration Date, cooperate reasonably with Lessor
and the purchaser of the Leased Property in order to facilitate the purchase and


‑37‑

--------------------------------------------------------------------------------




use by such purchaser of the Leased Property, which cooperation shall include
the following, all of which Lessee shall do on or before the Expiration Date or
as soon thereafter as is reasonably practicable: providing all books and records
regarding the maintenance, use and ownership of the Leased Property and all
know‑how, data and technical information relating thereto, providing a current
copy of the Plans and Specifications, granting or assigning (to the extent
assignable) all licenses necessary for the operation and maintenance of the
Leased Property, and cooperating reasonably in seeking and obtaining all
necessary Governmental Action. The obligations of Lessee under this paragraph
shall survive the expiration or termination of this Lease.


(v)    As a condition to any such transfer of the Leased Property and Lessor’s
rights, if any, under the Project Agreements and the Ground Lease, Ground
Sublease and Authority Lease to Lessee or any third party transferee, and as a
further condition to Lessee’s rights under Article XX, Lessee shall, and shall
cause any such third party transferee to, provide any documentation, assurances
and assumptions required under and otherwise comply with the terms and
conditions of the Project Agreements and the Ground Lease, Ground Sublease and
Authority Lease , and otherwise comply with the requirements under the Project
Agreements and the Ground Lease, Ground Sublease and Authority Lease for any
transfer of the Leased Property and Lessor’s rights under any Project Agreement
and the Ground Lease, Ground Sublease and Authority Lease .


(vi)    In connection with the Sale Option, the reasonable costs, expenses and
related taxes related to the sale of the Leased Property shall be payable
through the proceeds of the sale of the Leased Property. Any such amounts in
excess of what Lessor deems reasonable shall be paid by Lessee.


ARTICLE XXII
ACCEPTANCE OF SURRENDER


Section 22.1.    Acceptance of Surrender. No surrender to Lessor of this Lease
or of the Leased Property or of any part of any thereof or of any interest
therein shall be valid or effective unless agreed to and accepted in writing by
Lessor and, prior to the payment or performance of all obligations under the
Rent Assignment Agreement and termination of the Commitments, the Rent
Assignees, and no act by Lessor or the Rent Assignees, or any representative or
agent of Lessor or the Rent Assignees, other than a written acceptance, shall
constitute an acceptance of any such surrender.


ARTICLE XXIII
NO MERGER OF TITLE


Section 23.1.    No Merger of Title. There shall be no merger of this Lease, the
Ground Lease, the NSR Ground Lease, the COG Ground Lease, the Ground Sublease,
the Authority Lease or of the leasehold estate created hereby or thereby by
reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, in whole or in part, (a) this Lease, the Ground Lease, the NSR
Ground Lease, the COG Ground Lease, the Ground Sublease, the Authority Lease or
the leasehold


‑38‑

--------------------------------------------------------------------------------




estates created hereby or any interest in this Lease or such leasehold estate,
(b) title to the Leased Property or (c) a beneficial interest in Lessor.


ARTICLE XXIV
INTENT OF THE PARTIES


Section 24.1.    Nature of Transaction. It is the intention of the parties that:


(a)    the Overall Transaction constitutes an operating lease from Lessor to
Lessee for purposes of Lessee’s financial reporting, including, without
limitation, under Accounting Standards Codification (ASC) 842;


(b)    for all other purposes, including federal and all state and local income
and transfer taxes, bankruptcy, insolvency, conservatorships and receiverships
(including the substantive law upon which bankruptcy, conservatorship and
insolvency and receivership proceedings are based), real estate and commercial
law and UCC purposes:


(i)    the Overall Transaction (including, without limitation, the transactions
and activities prior to the Base Term Commencement Date referred to or
contemplated by the Construction Agency Agreement) constitutes a secured lending
transaction by the Participants to Lessee and preserves beneficial ownership in
the Leased Property in Lessee, Lessor holds only legal title to the Leased
Property within the meaning of 11 U.S.C. Section 541(d), Lessee will be entitled
to all tax benefits ordinarily available to owners of property similar to the
Leased Property for tax purposes, the obligations of Lessee to pay Basic Rent
shall be treated as payments of interest to the Participants, the payment by
Lessee of any amounts in respect of the Lease Balance shall be treated as
payments of principal to the Participants and, in the event Lessee purchases the
Leased Property pursuant to the terms hereof or the Construction Agency
Agreement and pays in full the Lease Balance and all other amounts outstanding
under the Operative Documents, legal title to the Leased Property shall
automatically vest in Lessee;


(ii)    in order to secure the secured lending obligations of Lessee now
existing or hereafter arising under this Lease or any of the other Operative
Documents, this Lease, together with the other Security Instruments, grants
security title to and creates a first priority security interest or a lien in
the Site, the Leased Property and the other Collateral in favor of the
Administrative Agent and for the benefit of the Participants to secure Lessee’s
payment and performance of the Obligations; and


(iii)    the Security Instruments grant security title to, and create Liens and
security interests in the Collateral granted by Lessor or Lessee, as applicable,
in favor of the Administrative Agent for the benefit of all the Participants to
secure Lessee’s and Lessor’s payment and performance of the obligations under
the Lease, the Rent Assignment Agreement and other applicable Operative
Documents.


‑39‑

--------------------------------------------------------------------------------






Nevertheless, Lessee acknowledges and agrees that none of Lessor, the
Administrative Agent, any Participant or the Arranger have made any
representations or warranties concerning the tax, accounting or legal
characteristics of the Operative Documents or any aspect of the Overall
Transaction and that Lessee has obtained and relied upon such tax, accounting
and legal advice concerning the Operative Documents and the Overall Transaction
as it deems appropriate.


(c)    Specifically, but without limiting the generality of subsection (b) of
this Section 24.1 or Section 16.4, Lessor and Lessee further intend and agree
that for the purpose of securing Lessee’s obligations for the repayment of the
Obligations, (i) the Lease shall also be deemed to be a security agreement and
financing statement within the meaning of Article 9 of the UCC; (ii) the
conveyance provided for hereby shall be deemed to be a grant by Lessee to
Lessor, for the benefit of the Participants, of a Lien on and security interest
in all of Lessee’s present and future right, title and interest in and to the
Site, the Leased Property and the other Collateral, including but not limited to
Lessee’s leasehold estate therein and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, investments, securities or other
property, whether in the form of cash, investments, securities or other property
to secure such loans, effective on the date hereof, to have and to hold such
interests in the Site, the Leased Property and the other Collateral unto Lessor,
for the benefit of the Participants; (iii) the possession by Lessor of notes and
such other items of property as constitute instruments, money, negotiable
documents or chattel paper shall be deemed to be “possession by the secured
party” for purposes of perfecting the security interest pursuant to
Section 9-305 of the UCC; and (iv) notifications to Persons holding such
property, and acknowledgments, receipts or confirmations from financial
intermediaries, bankers or agents (as applicable) of Lessee shall be deemed to
have been given for the purpose of perfecting such security interest under
Applicable Laws. Lessor and Lessee shall, to the extent consistent with the
Lease, take such actions and execute, deliver, file and record such other
documents, financing statements, mortgages, deeds to secure debt and deeds of
trust as may be necessary to ensure that, if the Lease were deemed to grant
security title to and create a security interest in the Site, the Leased
Property and the other Collateral in accordance with this Section, such security
title and security interest would be deemed to be a perfected security title and
security interest in the Site, the Leased Property and the other Collateral with
priority over all Liens, other than Permitted Liens, under Applicable Laws and
will be maintained as such throughout the Term.


Section 24.2.    Lessee Grant of Liens and Security Interests. (a) To secure the
obligations of Lessee under the Operative Documents, including its obligations
under this Lease in the original principal amount of FIVE HUNDRED FIFTY MILLION
DOLLARS ($550,000,000), Lessee hereby GRANTS, BARGAINS, SELLS, WARRANTS,
CONVEYS, ALIENS, REMISES, RELEASES, ASSIGNS, SETS OVER AND CONFIRMS to Lessor,
all of Lessee’s right, title, and interest in and to the following
(collectively, the “Security Property”): (i) the Leased Property and Appurtenant
Rights relating thereto and all proceeds, both cash and noncash thereof;
(ii) all easements, rights‑of ‑way, strips and gores of Site, vaults, streets,
ways, alleys, passages, sewer rights, waters, water courses, water rights,
minerals, flowers, shrubs, crops, trees, timber and other


‑40‑

--------------------------------------------------------------------------------




emblements now or hereafter located on the Site or under or above the same or
any part or parcel thereof, and all estates, rights, titles, interests,
tenements, hereditaments and appurtenances, reversions and remainders
whatsoever, in any way belonging, relating or appertaining to the Leased
Property or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by Lessee;
(iii) all right, title and interest of Lessee in all fixtures, now, heretofore
or hereafter acquired with any proceeds of the Obligations and now, heretofore
or hereafter (A) arising out of or related to the ownership of the Leased
Property, or (B) located in, on or about the Leased Property, or (C) used or
intended to be used with or in connection with the use, operation or enjoyment
of the Leased Property; (iv) all right, title and interest of Lessee in any and
all leases, rental agreements and arrangements of any sort now or hereafter
affecting the Leased Property or any portion thereof and providing for or
resulting in the payment of money to Lessee for the use of the Leased Property
or any portion thereof, whether the user enjoys the Leased Property or any
portion thereof as tenant for years, licensee, tenant at sufferance or
otherwise, and irrespective of whether such leases, rental agreements and
arrangements be oral or written, and including any and all extensions, renewals
and modifications thereof (the “Subject Leases”) and guaranties of the
performance or obligations of any tenants or lessees thereunder, together with
all income, rents, issues, profits and revenues from the Subject Leases
(including all tenant security deposits and all other tenant deposits, whether
held by Lessee or in a trust account, and all other deposits and escrow funds
relating to any Subject Leases), and all the estate, right, title, interest,
property, possession, claim and demand whatsoever at law, as well as in equity,
of Lessee of, in and to the same; provided, however, that although this Lease
contains (and it is hereby agreed that this Lease contains) a present, current,
unconditional and absolute assignment of all of said income, rents, issues,
profits and revenues, Lessee shall collect and apply such rental payments and
revenues as provided in this Lease and the other Operative Documents; (v) all
right, title and interest of Lessee in, to and under all franchise agreements,
management contracts, consents, authorizations, certificates and other rights of
every kind and character of any Governmental Authority affecting the Leased
Property, Project Agreements, to the extent the same are transferable, service
contracts, utility contracts, leases of equipment, documents and agreements
relating to the construction of any Improvements (including any and all
construction contracts, architectural contracts, engineering contracts, designs,
plans, specifications, drawings, surveys, tests, reports, bonds and governmental
approvals) and all other contracts, licenses and permits now or hereafter
affecting the Leased Property or any part thereof and all guaranties and
warranties with respect to any of the foregoing (the “Subject Contracts”);
(vi) all of the right, power and authority of Lessee to alter, modify or change
the terms, conditions and provisions of any Subject Lease or Subject Contract,
to consent to any request made by a party pursuant thereto, or to surrender,
cancel or terminate the same or to accept any surrender, cancellation or
termination of the same, together with all of the options, rights, powers and
privileges of Lessee under any Subject Lease or Subject Contract, whether
heretofore or hereafter existing, (vii) all present and future right, title and
interest of Lessee in and to (1) all refunds, tax abatement agreements, rebates,
reserves, deferred payments, deposits, cost savings, awards and payments of any
kind due from or payable by (a) any Governmental Authority, or (b) any insurance
or utility company, in each case under clause (a) or (b) above in respect of the
Site and the other Leased Property, and (2) all refunds, rebates and payments of
any kind due from or payable by any Governmental Authority for any taxes,
assessments, or governmental or quasi-governmental charges or levies imposed
upon Lessee in respect of the Site and other Leased Property, (viii) all right,
title and interest of Lessee in any


‑41‑

--------------------------------------------------------------------------------




insurance policies or binders now or hereafter relating to the Leased Property,
including any unearned premiums thereon, as further provided in this Lease;
(ix) all right, title and interest of Lessee in any and all awards, payments,
proceeds and the right to receive the same, either before or after any
foreclosure hereunder, as a result of any temporary or permanent injury or
damage to, taking of or decrease in the value of the Leased Property by reason
of casualty, any exercise of the right of eminent domain or deed in lieu
thereof, condemnation or otherwise as further provided in this Lease; (x) all
right, title and interest of Lessee in all utility, escrow and all other
deposits (and all letters of credit, certificates of deposit, negotiable
instruments and other rights and evidence of rights to cash) now or hereafter
relating to the Leased Property or the purchase, construction or operation
thereof; (xi) all claims and causes of action arising from or otherwise related
to any of the foregoing, and all rights and judgments related to any legal
actions in connection with such claims or causes of action; (xii) all of right,
title and interest of Lessee in and to the other Collateral; and (xiii) all
Modifications, extensions, additions, improvements, betterments, renewals and
replacements, substitutions, or proceeds of any of the foregoing, all of which
foregoing items are hereby declared and shall be deemed to be a portion of the
security for the indebtedness and Obligations herein described, a portion of the
above described collateral being located upon the Site.


TO HAVE AND TO HOLD all with power of sale to Lessor and its successors and
assigns IN FEE SIMPLE forever.


THIS CONVEYANCE is intended to operate and is to be construed as a deed passing
title to the Leased Property to Lessor and is made under those provisions of the
existing laws of the State of Georgia relating to deeds to secure debt and not
as a mortgage and is given to secure the Obligations.


The final payment under the Operative Documents is due on or before November 20,
2026.


Without limiting the generality of the foregoing, Lessor and Lessee shall take
such actions and execute, deliver, file and record such other documents and
financing statements as may be necessary to ensure that, if this Lease was
deemed to create a security interest in the Leased Property in accordance with
this Section, such security interest would be deemed to be a perfected security
interest (subject only to Permitted Liens) and will be maintained as such
throughout the Term. Lessee hereby authorizes Lessor and the Administrative
Agent to file any and all financing statements covering the Security Property or
any part thereof that Lessor or the Required Participants may require. Certain
of the personal property covered by this Lease is or will become fixtures on the
real property which is a part of the Security Property, and this Lease (or a
memorandum thereof) upon being filed for record in the real estate records of
the county wherein such fixtures are situated shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of the UCC upon such of the property which are or may become fixtures. The
mailing address of Lessee (as debtor) and the address of Lessor (as secured
party) from which information may be obtained are set forth in the introductory
paragraph of this Lease. Lessee has an interest of record in such real property.


(b)    Power of Sale. Without limiting any other remedies set forth herein, in
the event that a court of competent jurisdiction rules that this Lease
constitutes a deed to secure debt or other secured financing with respect to the
Leased Property as is the intent of the parties pursuant to


‑42‑

--------------------------------------------------------------------------------




Article XXIV hereof, then Lessor and Lessee agree that (i) Lessee hereby grants
to Lessor and its successor and assigns a Lien against the Leased Property
(including the estate therein) WITH POWER OF SALE to the extent permitted by
law, and that, upon the occurrence and during the continuance of any Event of
Default, Lessor may, and is hereby irrevocably empowered to, with or without
entry, and to the extent permitted by applicable law, sell or cause the sale of
the Leased Property or the other Collateral or any part or parts thereof at one
or more public auctions as an entirety or in parcels as Lessor may elect free
from any equity of redemption for cash, on credit, or for other property, for
immediate or future delivery, and on such terms as Lessor shall deem
advantageous and proper, such sale or sales to be made in such manner and upon
such notice and advertisement as may be required by applicable law, or in the
absence of any such requirements, as Lessor may deem appropriate, and to make
conveyance to the purchase or purchasers. Lessor may, if at the time such action
may be lawful and always subject to compliance with any mandatory legal
requirements, sell the Security Property, as an entirety or in parcels, by one
sale or by several sales, held at one time or at different times, all as Lessor
may elect, each sale to be held at the location set forth in the notice of such
proposed sale and Lessor shall have given notices of the proposed sale in the
manner hereinafter set forth, and to make due conveyance to the purchaser or
purchasers, with special warranty of title or no warranty of title to such
purchaser or purchasers binding upon Lessee and its heirs, executors,
administrators, and successors. Such sale must begin at the time stated in the
notice referred to below in this Section or as otherwise permitted by Applicable
Law. Lessee, for itself, its heirs and assigns, and for anyone who may claim by,
through or under Lessee, hereby expressly and specifically waives all rights to
a marshaling of the assets of Lessee, including the Security Property, or to a
sale in inverse order of alienation. Lessor may bid and become the purchaser of
all or any part of the Leased Property at any such sale, and the amount of
Lessor’s successful bid may be credited against the Obligations.


Lessor shall promptly comply with all notice and other requirements of the laws
of Georgia then in force with respect to such sales, and shall give public
notice of the time and place of such sale by advertisement once a week for the
four (4) week period immediately preceding the sale in a newspaper in which
sheriff sales are advertised in the county in which the Site is located. To the
extent permitted by applicable law, no notice of such sale or sales other than
the notices hereinabove provided shall be required to be given to Lessee (or
anyone who may claim by, through or under Lessee) or any other persons and any
other notice (including, without limitation, any notice of acceleration of, or
intent to accelerate, the unpaid balance of any Obligation) is expressly waived.


The provisions of this Section with respect to posting, serving, filing, and
giving notices of sale are intended to comply with all Applicable Laws. In the
event the requirement for any notice, or the posting, serving, filing, or giving
thereof, under any Applicable Law shall be eliminated or the prescribed manner
of posting, serving, filing, or giving same is modified by future amendment to
such Applicable Law, the requirement for such particular notice shall be
stricken from, or the manner of posting, serving, filing, or giving any notice
hereunder modified in, this Deed to Secure Debt in conformity with such
amendment. The manner herein prescribed for posting, serving, filing, or giving
any notice, other than that to be posted and filed or caused to be posted or
filed by Lessor, shall not be deemed exclusive but such notice or notices may be
posted, served, filed, or given in any other manner which may be permitted by
applicable law. Further, in relation to this Deed to Secure Debt and the
exercise of any power of sale by Lessor hereunder, if any Applicable Law shall


‑43‑

--------------------------------------------------------------------------------




be amended or modified to require any other notice or the posting, filing,
serving, or giving thereof or any statute hereafter enacted shall require any
other notice or the posting, filing, serving, or giving thereof, Lessor or the
person selected by him is hereby authorized and empowered by Lessee to give such
notice or make such posting, filing, serving, or giving thereof; provided,
however, Lessee waives such other notice or the posting, filing, serving, or
giving thereof to the full extent Lessee may lawfully so do. Any provisions of
this paragraph, or any amendments to or modifications to any Applicable Law to
the contrary notwithstanding, the time periods provided for in the immediately
preceding paragraph in respect of which the notices provided for in said
paragraph are to be given shall not be shortened or eliminated as a result of
any such amendment or modification.


In addition to any other remedies granted in this Deed to Secure Debt to Lessor
(including specifically, but not limited to, the right to proceed against all
the Security Property in accordance with the rights and remedies in respect to
those portions of the Collateral which are real property pursuant to
Section 9-604 of the UCC), upon the occurrence of an Event of Default Lessor may
(i) proceed by a suit or suits in equity or at law, whether for a foreclosure
hereunder, or for the sale of the Leased Property, or against Lessee on a
recourse basis for the Lease Balance, or for the specific performance of any
covenant or agreement contained in this Lease or in aid of the execution of any
power herein granted, or for the appointment of a receiver pending any
foreclosure hereunder or the sale of the Leased Property, or for the enforcement
of any other appropriate legal or equitable remedy and (ii) proceed under the
UCC as to all or any part of the personal property (tangible or intangible) and
fixtures included with the Security Property (such portion of the Security
Property being referred to herein as the “Personalty”) and shall have and may
exercise with respect to the Personalty all the rights, remedies, and powers of
a secured party under the UCC, including, without limitation, the right and
power to sell, at one or more public or private sales, or otherwise dispose of,
lease, or utilize the Personalty and any part or parts thereof in any manner
authorized or permitted under the UCC after default by a debtor, and to apply
the proceeds thereof toward payment of any costs and expenses and attorney’s
fees and legal expenses thereby incurred by Lessor, and toward payment of the
Obligations hereby secured in such order or manner as provided herein.


Section 24.3.    State Specific Provisions. To the extent of any conflict
between the terms and provisions of this Section 24.3 and the terms and
provisions otherwise contained herein, the terms and provisions of this Section
24.3, to the extent of any such conflict, shall govern and control the rights
and obligations of the parties. The following provisions are hereby fully
incorporated into this Deed to Secure Debt:


(a)    This Deed to Secure Debt is given to secure, among other things, and
shall secure not only presently existing indebtedness under the Participation
Agreement and this Lease but also future advances, which may be advanced and
repaid and readvanced at any time and from time to time in accordance with the
terms of the Participation Agreement and the other Operative Documents, whether
such advances are obligatory or to be made at the option of Lessor, or
otherwise, as are made within twenty (20) years from the date hereof, to the
same extent as if such future advances were made on the date of the execution of
this Deed to Secure Debt, although there may be no advance made at the time of
execution of this Deed to Secure Debt and although there may be no indebtedness
hereby secured outstanding at the time any advance is made. The security title
and security interests granted by this Deed to Secure Debt shall be valid as to
all indebtedness hereby


‑44‑

--------------------------------------------------------------------------------




secured, including future advances, from the time of its filing for record in
the office of the clerk of the superior court of the county in which the Site is
located. The total amount of indebtedness hereby secured may increase or
decrease from time to time, if the outstanding aggregate principal balance of
the Lease Balance is ever reduced to a zero ($0.00) balance, the lien and
security title of this Deed to Secure Debt shall not be released or extinguished
by operation of law or implied intent of the parties. This Deed to Secure Debt
shall remain in full force and effect as to any further advances under the
Participation Agreement and the other Operative Documents made after any such
zero balance until the indebtedness secured by this Deed to Secure Debt is paid
in full and satisfied, all agreements of Lessor to make further advances have
been terminated and this Deed to Secure Debt has been cancelled of record. This
Deed to Secure Debt shall be valid and have priority over all subsequent liens
and encumbrances, including statutory liens, excepting solely taxes and
assessments levied on the Leased Property, to the extent of the maximum amount
secured hereby.


(b)    Without limiting the foregoing, Lessee and Lessor agree that the use of
the terms “Lessee,” “Lessor,” and uses of derivations of the term “mortgage” are
solely for convenience of references and do not, and are not intended to, modify
the stated intent of the parties that this instrument is a deed passing title
made under the laws of Georgia relating to deeds to secure debt, and is not a
mortgage.


(c)    Notwithstanding anything contained herein to the contrary,
(i) “reasonable attorneys’ fees” are not, and shall not be, statutory attorneys’
fees under the Official Code of Georgia (“O.C.G.A.”), (ii) if, under any
circumstances Lessee is required hereunder to pay any or all of Lessor’s
attorneys’ fees and expenses, Lessee shall be responsible only for actual legal
fees and out-of-pocket expenses actually incurred by Lessor at customary hourly
rates for the work done, and (iii) Lessee shall not be liable under any
circumstances for additional attorneys’ fees or expenses under O.C.G.A.
Section 13-1-11.


ARTICLE XXV
MISCELLANEOUS


Section 25.1.    Survival; Severability; Etc. Anything contained in this Lease
to the contrary notwithstanding, all claims against and liabilities of Lessee or
Lessor arising from events commencing prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination.
If any term or provision of this Lease or any application thereof shall be
declared invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby. If any
right or option of Lessee provided in this Lease, including any right or option
described in Articles XIV, XV, XVIII, XIX or XX, would, in the absence of the
limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty‑one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former President of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder


‑45‑

--------------------------------------------------------------------------------




of the Standard Oil Company, known to be alive on the date of the execution,
acknowledgment and delivery of this Lease.


Section 25.2.    Amendments and Modifications. Subject to the requirements,
restrictions and conditions set forth in the Participation Agreement, neither
this Lease nor any provision hereof may be amended, waived, discharged or
terminated except by an instrument in writing, in recordable form, signed by
Lessor and Lessee.


Section 25.3.    No Waiver. No failure by Lessor or Lessee to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
upon a default hereunder, and no acceptance of full or partial payment of Rent
during the continuance of any such default, shall constitute a waiver of any
such default or of any such term. To the fullest extent permitted by law, no
waiver of any default shall affect or alter this Lease, and this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent default.


Section 25.4.    Notices. All notices, demands, requests, consents, approvals
and other communications hereunder shall be in writing and directed to the
address described in, and deemed received in accordance with the provisions of,
Section 15.3 of the Participation Agreement.


Section 25.5.    Successors and Assigns. All the terms and provisions of this
Lease shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


Section 25.6.    Headings and Table of Contents. The headings and table of
contents in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof.
Section 25.7.    Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.


SECTION 25.8.    GOVERNING LAW. THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), EXCEPT AS TO MATTERS RELATING TO THE CREATION
OF THE LEASEHOLD ESTATE HEREUNDER AND THE EXERCISE OF RIGHTS AND REMEDIES WITH
RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF GEORGIA. WITHOUT LIMITING THE FOREGOING, IN THE EVENT THAT
THIS LEASE IS DEEMED TO CONSTITUTE A FINANCING, WHICH IS THE INTENTION OF THE
PARTIES, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW), SHALL GOVERN THE TERMS AND PROVISIONS OF THE INDEBTEDNESS EVIDENCED
HEREBY, EXCEPT THAT THE AND THE CREATION, PERFECTION, EFFECT OF PERFECTION,
PRIORITY AND ENFORCEMENT OF SECURITY TITLE, SECURITY INTERESTS AND LIENS IN THE
LEASED PROPERTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA


‑46‑

--------------------------------------------------------------------------------




AND, TO THE EXTENT APPLICABLE, THE UNIFORM COMMERCIAL CODE OF SUCH STATE
(INCLUDING THE CHOICE OF LAW RULES UNDER SUCH UNIFORM COMMERCIAL CODE).


Section 25.9.    Original Lease. The single executed original of this Lease
marked “THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the signature
page thereof and containing the receipt thereof of the Administrative Agent, on
or following the signature page thereof shall be the Original Executed
Counterpart of this Lease (the “Original Executed Counterpart”). To the extent
that this Lease constitutes chattel paper, as such term is defined in the UCC,
no security interest in this Lease may be created through the transfer or
possession of any counterpart other than the Original Executed Counterpart.


Section 25.10.    Limitations on Recourse. The parties hereto agree that, except
as specifically set forth in the Lease or in any other Operative Document,
Lessor shall have no personal liability whatsoever to Lessee, the Rent
Assignees, the Administrative Agent or any of their respective successors and
assigns for any claim based on or in respect of this Lease or any of the other
Operative Documents or arising in any way from the Overall Transaction;
provided, however, that Lessor shall be liable (a) for its own willful
misconduct or gross negligence (or negligence in the handling of funds), (b) for
any Tax based on, with respect to or measured by any income, fees, commission,
compensation or other amounts received by it as compensation for services
(including for acting as Lessor) or otherwise under, or as contemplated by, the
Operative Documents, (c) Lessor Liens on the Leased Property, (d) for its
representations and warranties made in the Participation Agreement, any other
Operative Documents or in any certificate or documents delivered pursuant
thereto, (e) for its failure to perform any of its covenants and agreements set
forth in the Participation Agreement or any other Operative Document, and (f) as
otherwise expressly provided in the Operative Documents; provided in no event
shall Lessor’s liability exceed the amount funded by Lessor under the Lessor
Commitment.


Section 25.11.    Transfer of Leased Property. (a) Except as otherwise provided
herein, whenever pursuant to any provision of this Lease Lessor is required to
transfer the Leased Property to Lessee or to an independent third party, such
transfer shall be made at Lessee’s expense in accordance with this Lease, and
without covenants or warranties of title, except for matters arising by, through
or under Lessor, of all of Lessor’s interest in and to the Leased Property on an
“as is, where is, with all faults” basis free and clear of all Lessor Liens and
otherwise without recourse, representation or warranty of any kind, and together
with the due assumption by Lessee (or such third party) of, and due release of
Lessor from, all obligations relating to the Leased Property or any of the
Operative Documents. In connection with any transfer to an independent third
party, Lessee shall execute and deliver such customary and reasonable documents,
certificates and estoppels as may be required to facilitate the transfer of the
Leased Property. Any provision in this Lease or any other Operative Document to
the contrary notwithstanding, Lessor shall not be obligated to make any such
transfer until Lessor and the Participants have received all Rent and other
amounts due and owing hereunder and under the other Operative Documents
including any Break Costs. At or subsequent to the transfer or return of the
Leased Property, Lessee will provide Lessor with such lien and title searches as
Lessor may reasonably request to demonstrate to Lessor’s


‑47‑

--------------------------------------------------------------------------------




satisfaction that the Leased Property is subject to no Liens for which Lessor
would be liable under any warranties of title.


(b)    Lessee may assign to another Person its right, upon a purchase by Lessee,
to take title to the Leased Property pursuant to Section 20.1; provided, that
(i) Lessee shall exercise any option, (ii) such assignee shall be bound by the
provisions of Section 20.1, (iii) Lessee shall have represented by an instrument
in writing and delivered to Lessor that all necessary Governmental Actions with
respect to such transfer, including the purchase of the Leased Property by any
other Person as contemplated herein, have been obtained or made, as applicable,
and (iv) no such assignment shall release Lessee from its obligations under the
Operative Documents, and Lessee shall remain personally liable to Lessor for the
payment of all amounts due under any such Section and this Section 25.11.


Section 25.12.    Memorandum of Lease; Leasehold Deed to Secure Debt. On the
Document Closing Date, Lessee and Lessor agree to execute (i) the Memorandum of
Lease attached as Exhibit B hereto and (ii) the Leasehold Deed to Secure Debt
attached as Exhibit C hereto memorializing of record the terms and intent of
this Deed to Secure Debt, and Lessee agrees to cause such executed Memorandum of
Lease and Leasehold Deed to Secure Debt to be recorded in the office of the Deed
of Records of the Clerk of the Superior Court of Fulton County, Georgia.


Section 25.13.    Further Assurances. Lessee and Lessor acknowledge and agree
that the provisions of Section 15.11 of the Participation Agreement are
incorporated by reference herein.


Section 25.14.    Acknowledgement. BY EXECUTION OF THIS DEED TO SECURE DEBT,
LESSEE EXPRESSLY: (A) ACKNOWLEDGES THE POWER OF ATTORNEY GIVEN HEREIN TO LESSOR
TO SELL THE SECURITY PROPERTY BY NONJUDICIAL FORECLOSURE UPON DEFAULT BY LESSEE
WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER THAN SUCH NOTICE (IF
ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE PROVISIONS OF THIS DEED
TO SECURE DEBT; (B) WAIVE ANY AND ALL RIGHTS WHICH LESSEE MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, (I) TO NOTICE AND
TO JUDICIAL HEARING PRIOR TO THE EXERCISE BY LESSOR, EXCEPT SUCH NOTICE (IF ANY)
AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN THIS DEED TO SECURE DEBT AND
(II) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OR ANY STATUTE OF LIMITATION
OR ANY MORATORIUM, REINSTATEMENT, MARSHALLING, FORBEARANCE, APPRAISEMENT,
VALUATION, STAY, EXTENSION, HOMESTEAD, EXEMPTION OR REDEMPTION LAWS;
(C) ACKNOWLEDGE THAT LESSEE HAS READ THIS DEED TO SECURE DEBT AND ANY AND ALL
QUESTIONS REGARDING THE LEGAL EFFECT OF THIS DEED TO SECURE DEBT AND ITS
PROVISIONS HAVE BEEN EXPLAINED FULLY TO LESSEE AND LESSEE CONSULTED WITH COUNSEL
OF LESSEE’S CHOICE PRIOR TO EXECUTING THIS DEED TO SECURE DEBT; AND
(D) ACKNOWLEDGE THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF LESSEE HAVE BEEN
MADE KNOWINGLY, INTENTIONALLY AND


‑48‑

--------------------------------------------------------------------------------




WILLINGLY BY LESSEE AS PART OF A BARGAINED FOR LOAN TRANSACTION AND THAT THIS
DEED TO SECURE DEBT IS VALID AND ENFORCEABLE BY LESSOR AGAINST LESSEE IN
ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.


Section 25.15.    Estate for Years. The interest of Lessee under this Lease
shall be an estate for years and not a usufruct.
[SIGNATURE PAGE TO FOLLOW]
[END OF PAGE]








‑49‑

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Lease be duly executed and
delivered as of the date first above written.
 
 
 
NORFOLK SOUTHERN RAILWAY COMPANY, as Lessee
 
 
 
 
 
 
 
 
 
 
 
 
 
By:   /s/ Robert E. Martinez                     
 
 
 
Name:   Robert E. Martinez               
 
 
 
Title:     Vice President                       



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached and not the truthfulness accuracy or
validity of that document.

STATE OF _______________    )
) SS
COUNTY OF _____________    )
This instrument was acknowledged before me on _______ __, 2019 by
[_________________], as [_______________] of NORFOLK SOUTHERN RAILWAY COMPANY, a
Virginia corporation, on its behalf.
Given under by hand and notarial seal this ____ day of _______, 2019.
_________________________________
Notary Public


Printed Name:___________________________
(SEAL)




Signature Page to Lease Agreement

--------------------------------------------------------------------------------




 
 
 
BA LEASING BSC, LLC, as Lessor
 
 
 
 
 
 
 
 
 
 
 
 
 
By:   /s/ Gina M. Cabral                           
 
 
 
Name:   Gina M. Cabral                     
 
 
 
Title:     Vice President                       



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached and not the truthfulness accuracy or
validity of that document.

STATE OF _______________    )
) SS
COUNTY OF _____________    )
This instrument was acknowledged before me on _______ __, 2019 by
[_________________], as [_______________] of BA LEASING BSC, LLC, a Delaware
limited liability company, on its behalf.
Given under by hand and notarial seal this ____ day of _______, 2019.
_________________________________
Notary Public


Printed Name:___________________________
(SEAL)
















Signature Page to Lease Agreement

--------------------------------------------------------------------------------






DESCRIPTION OF LEASED PROPERTY
 
All that tract or parcel of land lying and being in Land Lot 80, 14th District,
City of Atlanta, Fulton County, Georgia and being more particularly described as
follows:
BEGINNING at a PK nail found at the intersection of the Southerly Right-of-Way
Line of 3rd Street, (having an apparent 50-foot-wide right-of-way), and the
Westerly Right-of-Way Line of West Peachtree Street (having an apparent
80-foot-wide right-of-way); thence, leaving said POINT OF BEGINNING and running
with the said line of West Peachtree Street
1.
South 00° 46’ 36” West, 273.00 feet to a ½ Inch rebar found; thence,

2.
South 00° 44’ 25” West, 111.29 feet; thence,

3.
South 00° 43’ 20” West, 56.02 feet; thence.

4.
South 01° 19’ 20” West, 65.00 feet to a point on the Northerly Right-of-Way Line
of Ponce De Leon Avenue, NW (having an apparent 50’ Right-of-Way); thence,
leaving the aforesaid Right-of-Way Line of West Peachtree Street and running
with said Right-of-Way Line of Ponce De Leon Avenue, NW

5.
North 84° 39’ 29” West, 195.46 feet; thence,

6.
North 85° 03’ 59” West, 189.95 feet to a point on the Easterly Right-of-Way Line
of Spring Street (having an apparent variable width Right-of-Way); thence,
leaving the aforesaid Right-of-Way Line of Ponce De Leon Avenue and running with
the said Right-of-Way Line of Spring Street

7.
North 00° 09’ 48” East, 249.41 feet; thence, leaving the aforesaid Right-of-Way
Line of Spring Street

8.
South 88° 35’ 22” East, 187.46 feet; thence,

9.
North 00° 46’ 36” East, 230.86 feet; thence,

10.
South 88° 35’ 22” East, 5.05 feet; thence,

11.
South 89° 00’ 10” East, 10.07 feet to a ½-Inch rebar found; thence,

12.
South 88° 31’ 21” East, 59.95 feet to a ½ Inch open top pipe found; thence,

13.
South 88° 35’ 18” East, 124.94 feet to the POINT OF BEGINNING, containing
147,158 square feet or 3.3783 acres of land, more or less.

The above property has street addresses (and parcel IDs) of:

•
650 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100135 – 652 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100127 – 660 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100119 – 662 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100333 – 680 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100085 – 686 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100358 – 696 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100143 – 655 West Peachtree Street, NW, Atlanta GA 30308

•
14008000100150 – 0 Spring Street, NW, Atlanta GA 30308

•
14008000100168 – 0 Spring Street, NW, Atlanta GA 30308



EXHIBIT A
(to Lease)

--------------------------------------------------------------------------------




•
14008000100176 – 671 Spring Street, NW, Atlanta GA 30308

•
14008000100184 – 677 Spring Street, NW, Atlanta GA 30308

•
14008000100192 – 683 Spring Street, NW, Atlanta GA 30308

•
14008000100036 – 0 Third Street, NW, Atlanta GA 30308

•
14008000100044 – 0 Third Street, NW, Atlanta GA 30308

•
14 008000100028 – 0 Third Street, NW, Atlanta GA 30308

•
14 008000100218 – 0 Third Street, NW, Atlanta GA 30308

•
14 008000100200 – 0 Third Street, NW, Atlanta GA 30308










--------------------------------------------------------------------------------






EXHIBIT B
TO LEASE
FORM OF MEMORANDUM OF LEASE






EXHIBIT B
(to Lease)

--------------------------------------------------------------------------------






EXHIBIT C
TO LEASE
FORM OF LEASEHOLD DEED TO SECURE DEBT








EXHIBIT C
(to Lease)